EXHIBIT 10.34




Execution Copy




PURCHASE AGREEMENT




THIS ASSET PURCHASE AGREEMENT ("Agreement") made and entered into as of the 29
day of June, 2009, by and among Wellsburg Wind Energy LLC, an Iowa limited
liability company ("Wellsburg" or "Seller"), Renewable Power Markets Access,
Inc., a Delaware corporation ("RPMA"), and MAGAEL, LLC, a Wisconsin limited
liability company or its assigns ("Buyer"). Each of Seller, RPMA and Buyer is
sometimes referred to as a "party" and they are sometimes referred to
collectively as the "parties." RPMA is a party to this Agreement for the sole
and limited purpose of conveying the Interconnection Rights (defined in Section
1.2) to Buyer.




RECITALS:




A.

Seller is developing a wind-powered electric generating facility located in
Grundy and Hardin Counties, Iowa that will consist of wind turbines with a
combined nameplate electric generating capacity of not less than 137 MW nor more
than 141 MW (the "Wind Farm"). Seller expects it can bring the Wind Farm to
Construction Ready Status (as that phrase is defined in Section 3.3 of this
Agreement) before December 31, 2012.




B.

RPMA, an indirect parent company of Wellsburg, owns the Interconnection Rights
and is a party for the sole and limited purpose of conveying the Interconnection
Rights to Buyer as provided in this Agreement.




C.

Buyer wishes to acquire a site for a wind-powered generating facility that is
located in and comprises the Wind Farm (the "Site") that can be in "Construction
Ready Status" before December 31, 20 12 (the "Project"). Wellsburg currently
owns option rights and other assets related to the Project. An aerial photograph
reflecting the preliminary outer boundary of the Site as of the date of this
Agreement is attached hereto as Attachment 1. If Buyer chooses to develop the
Project, Buyer may, in its sole discretion, choose to do so in up to three
phases.




D.

Seller desires to sell its assets comprising the Project; RPMA desires to convey
its Interconnection Rights to Buyer; and Buyer is willing to purchase those
assets from Seller and Interconnection Rights from RPMA, all upon the terms and
conditions set forth herein.




NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties agree as follows:




ARTICLE I.




PURCHASE AND SALE OF ASSETS AND ASSIGNMENT




1.1

Sale of Assets. On the Closing Date (as that term is defined in Section 3.1
below), and subject to the terms and conditions of this Agreement, Seller shall
sell, transfer, assign and convey to Buyer all of its right, title and interest
in and to all of its assets, properties and rights comprising the Project,
whether the same be tangible, intangible, personal or mixed, and wherever
located (collectively, the "Assets"), including, without limitation, the
following:




1.1.1

Wind Data. Copies of all available wind data related to the Site, as identified
in Schedule 1.1.1 attached hereto (the "Wind Data"). Notwithstanding the
foregoing, (i) Seller and its Affiliates (as that term is defined in Section
7.1.22) shall be allowed to retain nonexclusive rights in, and to use the





Page 1 of 58




--------------------------------------------------------------------------------

Wind Data; (ii) promptly upon signing of this Agreement, subject to the
provisions of Section 7.1.21 Seller shall provide Buyer with a copy of the Wind
Data through May 31,2009; and, (iii) pursuant to the terms of Section 4.5,
Seller shall provide Wind Data to Buyer on a quarterly basis, and as reasonably
requested by Buyer.




1.1.2

Engineering Plans. Preliminary civil and electrical layout for the Project as
described in Schedule 1.1.2 attached hereto which shall be sufficient for
bidding and permitting purposes and shall be sufficient to serve as a basis for
the Project contractor to prepare detailed engineering and construction drawings
(the "Engineering Plans"). The Engineering Plans shall be based on information
supplied by Buyer and communicated in writing to Seller ("Buyer's Information")
which shall include (i) the specific model and number of turbines, (ii) the
specific model and height of towers, (iii) other information reasonably
necessary for Seller to complete the Engineering Plans. Seller's obligation to
prepare Engineering Plans is contingent on timely receipt of Buyer's Information
as provided in this Agreement including attachments, schedules and exhibits.




1.1.3

Licenses, Permits and Governmental Approvals. All licenses, permits and
governmental approvals necessary for construction of the Project, to the extent
assignable under law, that, based on Vestas V82 turbines and related equipment
are reasonably obtainable prior to Closing as identified in Schedule 1.1.3
attached hereto (collectively, the "Governmental Approvals"). In the event that
Buyer desires the Government Approvals to be based on turbines other than Vestas
V82 turbines on 80 meter towers, Buyer shall provide written notice of the
desired type of turbine and tower height within 60 days of the date all the
parties sign this Agreement. Seller acknowledges and agrees that Government
Approvals shall include a declaratory order of the Iowa Utilities Board that a
certificate of public convenience, use and necessity (or other generating
certificate) is not required for the Project, or, if appropriate, based on the
design of the Project and consultation between Seller and Buyer, a waiver by the
Iowa Utilities Board of any applicable generating certificate requirements and
notice requirements. The Governmental Approvals shall not require that the Wind
Farm or the Project be constructed.




1.1.4

Contracts. Subject to Section 1.3 of this Agreement, all rights of Seller under
the easement agreements, deeds, option agreements, landowner documents, wind
farm neighbor agreements, wind print agreements, contracts, warranties,
guaranties and other agreements necessary for the Project, including those
documents related to the properties identified in Schedule 1.1.4 attached hereto
(collectively, the "Assumed Contracts"). The parties agree that if Seller is
unable to obtain any Assumed Contract for a property in the Site on terms that
are the same as the other properties in the Site, Seller may substitute for such
property and Assumed Contract a property and agreement or documents that provide
Buyer with benefits similar to the property and Assumed Contract that Seller is
unable to obtain (each a "Substitute Contract"), on the condition that: (i) the
property to which the Substitute Contract (or, if there is more than one
Substitute Contract, all Substitute Contracts considered as a group) relates has
wind attributes and anticipated development costs comparable to the
property(ies) for which the Substitute Contract or Substitute Contracts are
substituted; and (ii) the terms and conditions of the Substitute Contract( s)
are reasonably acceptable to Buyer. The attachments, schedules, and exhibits to
this Agreement shall be amended or supplemented to reflect any substituted
properties and related landowner documents agreed to by the parties and,
thereafter, the Substituted Contract(s) shall be treated under this Agreement as
Assumed Contracts.




The easement agreements, deeds, option agreements, wind farm neighbor
agreements, wind print agreements, and other landowner documents obtained by
Seller to secure the Site, including but not limited to the Assumed Contracts
and the Substitute Contracts: (i) shall be fully assignable from Seller to Buyer
and from Buyer to others without the consent of the landowners; (ii) shall not
require that the Wind Farm or the Project be constructed; and (iii) except for
deeds, shall be terminable by Seller and Seller's assignees upon no more than 30
days written notice to landowners. Additionally, (w) the initial term of the
wind farm option agreements will end as of December 31, 2013, and can be
extended by the option holder on a year by year basis for up to three additional
years though December 31, 2016;





Page 2 of 58




--------------------------------------------------------------------------------

(x) option agreements will not include any option payments other than the
initial made by the Seller ($1,000) payment for the term through December 31,
2013, and the $1,000 payments for year by year extensions through December 31,
2016, (y) the wind farm easement agreements obtained by Seller to secure the
Site shall contain financing and assignment, and mortgage protection language
substantially similar to the financing and assignment, and mortgage protection
language contained in the easement agreements for the Top of Iowa III Wind Farm;
and (z) the substation/O&M building site purchase option agreement initial term
and extension periods will be the same as in (w), above but the option fee will
be $1000 per year in 2010, 2011, 2012 and 2013, and $2,000 for each one-year
extension period for 2014,2015 and 2016. Buyer shall be responsible for all
annual option fees in 2010 and thereafter as provided in Section 3.3.




1.2

Sale and Transfer of Interconnection Rights. Immediately upon execution of this
Agreement and payment of the Initial Payment to Seller, and subject to the terms
and conditions of this Agreement, RPMA shall sell, transfer, assign and convey
to Buyer any and all rights, deposits, study agreements, study results,
applications and authorizations that RPMA has to interconnect the Project to the
power grid ("Interconnection Rights") including, but not limited to its
interconnection application in interconnection queue number 39569-1, project
#H021 filed with the Midwest Independent Transmission System Operator, Inc.
("MISO") April 30, 2008 ("Interconnection Application"). RPMA shall perform all
acts necessary to put Buyer in actual and complete possession and control of the
Interconnection Rights, including, but not limited to, the delivery to Buyer of
such instruments of sale, assignment, conveyance and transfer, duly executed and
in form and content satisfactory to counsel for Buyer, as are necessary to vest
in Buyer good and marketable title to and possession of all of the
Interconnection Rights. Without limiting the generality of the foregoing, RPMA
shall duly execute and/or deliver, as the case may be, the Interconnection
Assignment and Assumption Agreement between RPMA and Buyer in the form attached
hereto as Exhibit A ("Interconnection Assignment and Assumption Agreement").
RPMA acknowledges and agrees that Buyer has provided sufficient consideration
for the sale and transfer of the Interconnection Rights by making the Initial
Payment and agreeing to make the reimbursements to RPMA specified in Section 1.5
of this Agreement. This sale and transfer of Interconnection Rights is subject
to the following additional terms and conditions:




1.2.1

Buyer shall in good faith and using all reasonable efforts participate in timely
fashion in the MISO interconnection process ("Interconnection Process") with the
goal of doing all those things reasonably necessary to advance the
Interconnection Application to a signed Interconnection Agreement for the
Project. RPMA and Seller acknowledge and agree that Buyer, may, after consulting
with RPMA and Seller, take steps to alter the Interconnection Process, including
withdrawing the Interconnection Application and in Buyer's sole discretion
submitting or not submitting a new or modified interconnection application with
MISO; provided, however, that the resulting loss of queue position, incurrence
of upgrade or other charges or expenses, or any loss of ability to interconnect
the Wind Farm with the power grid shall not relieve Buyer of its obligations to
proceed with Closing as required by this Agreement or to make any payments
otherwise due under this Agreement.




1.2.2

Notwithstanding the foregoing sale and transfer of Interconnection Rights, Buyer
shall consult with RPMA as to its plans and strategy for pursuing the
Interconnection Process, and shall inform RPMA of all decisions, rulings and
other substantive actions relating to the Interconnection Application or the
Interconnection Process taken by Buyer, the Transmission Provider, ITC Midwest,
LLC, MISO or others in the Interconnection Process. To the extent permitted
under the Interconnection Process RPMA shall be allowed to monitor or
participate in conference calls and meetings with MISO and/or the Transmission
Provider regarding the Interconnection Application. Buyer shall afford RPMA and
its counsel full and free access to all documents and data related to the
Interconnection Rights, including but not limited to the Interconnection
Process, and afford RPMA and its counsel reasonable access to personnel of Buyer
during regular business hours.




1.2.3

Subject to the terms of this Agreement and so long as Buyer is not in default
under this





Page 3 of 58




--------------------------------------------------------------------------------

Agreement, Buyer shall have the right to make all decisions relating to the
Interconnection Process.




1.2.4

To the full extent permitted by applicable law, Buyer hereby grants to RPMA a
purchase money security interest in and to the Interconnection Rights, as well
as the proceeds thereof. The security interest secures payment of all amounts
payable by Buyer to Seller under this Agreement. With regard to the
Interconnection Rights, Buyer authorizes RPMA to file financing statements and
amendments and continuation statements to financing statements to the full
extent permitted by law and as RPMA otherwise deems necessary or appropriate
from time to time. Upon payment in full of the Purchase Price, RPMA's security
interest granted by this Section shall terminate, and RPMA agrees to terminate
any financing statements, amendments and continuation statements to financing
statements and provide Buyer with any reasonable documentation requested by
Buyer to evidence the termination of the security interest granted by this
Section. In addition to the foregoing, if (i) Buyer is in material default of
its obligations to either Seller or RPMA under this Agreement, the Assignment
and Assumption Agreement, or the Interconnection Assignment and Assumption
Agreement and fails to cure such default as and when provided therein, or (ii)
Buyer is in material default of its obligations in the MISO Interconnection
Process or (iii) Buyer does not proceed with Closing under circumstances
permitted by Section 3.5, then RPMA shall have the right, but not the
obligation, to: (x) demand reconveyance of the Interconnection Rights (except
the Interconnection Application if it has been withdrawn as permitted in this
Agreement) to RPMA (Buyer shall promptly take such actions and execute such
documents as are reasonably necessary to effectuate the reconveyance, and Buyer
hereby appoints RPMA as its agent to pursue the Interconnection Process until
the reconveyance from Buyer to RPMA is completed); and/or (y) make a new
application to MISO in RPMA' s name or in the name of Seller for interconnection
of the Project.




1.3

Assumption of Assumed Contracts; No Assumption of Liabilities of Seller. Seller
shall be responsible for the payment of the initial option payments required by
the option agreements. Buyer shall be responsible for the payment of the
following items in compliance with the terms of the respective Assumed Contracts
and Substitute Contracts: (i) all subsequent option payments coming due after
Seller's payment of the initial option payments; (ii) all easement payments, if
any, due and payable prior to Closing; and (iii) all purchase price payments
relating to the property upon which the substation, lay down area or operations
and maintenance building for the Project will be located. In addition to the
foregoing pre-Closing payments, Buyer shall assume and agree to perform Seller's
obligations, but only those obligations accruing after the Closing Date, under
each of the Governmental Approvals and Assumed Contracts, such assumption to be
evidenced by and upon the terms and conditions set forth in the Assignment and
Assumption Agreement attached to this Agreement as Exhibit "c" ("Assumption
Agreement"). The Assumption Agreement shall be executed by Buyer and Seller at
the Closing. Except only as otherwise expressly and specifically provided in the
Assumption Agreement with respect to the Governmental Approvals and Assumed
Contracts, Buyer does not assume any duties, liabilities, responsibilities,
debts or obligations of any kind or nature whatsoever of Seller ("Seller
Retained Liabilities"). Seller will timely and fully satisfy all Seller Retained
Liabilities as they become due. Without limiting the generality of the
foregoing, Buyer does not in any way assume any duties, liabilities,
responsibilities, debts or obligations of Seller for any employees or other
personnel of Seller.




1.4

Assumption of Interconnection Rights; No Assumption of Liabilities of RPMA.
Buyer shall assume and agree to pursue the Interconnection Process in
conformance with Section 1.2 after the date of this Agreement under the
Interconnection Application, such assumption to be evidenced by and upon the
terms and conditions set forth in the Interconnection Assignment and Assumption
Agreement. The Interconnection Assignment and Assumption Agreement shall be
executed by RPMA and Buyer at the same time this Agreement is executed by all
parties. Except only as otherwise expressly and specifically provided in the
Interconnection Assignment and Assumption Agreement with respect to the
Interconnection Application, Buyer does not assume any duties, liabilities,
responsibilities, debts or obligations of any kind or nature whatsoever of RPMA
("RPMA Retained Liabilities"). RPMA will timely and fully satisfy all RPMA
Retained Liabilities as they become due. Without limiting the generality of the
foregoing, Buyer does not in any way assume any duties, liabilities,
responsibilities, debts or obligations of RPM A, or for any employees





Page 4 of 58




--------------------------------------------------------------------------------

or other personnel of RPMA




1.5

Purchase Price. The consideration and aggregate purchase price for the Assets
(the "Purchase Price") shall be Fifty Thousand Dollars ($50,000) per MW of
nameplate generating capacity included in the Project, which will be deemed to
be 139 MW for purposes of determining the Purchase Price; provided, if Buyer
contemporaneously with signing this Agreement enters into an asset purchase
agreement with Bethel Wind Energy LLC for the purchase of the approximately 36
MW Bethel Wind Farm (the "Bethel Purchase Agreement"), the Purchase Price shall
be reduced to Forty-five Thousand Dollars ($45,000) per MW of nameplate
generating capacity included in the Project, which will be deemed to be 139 MW
for purposes of determining the Purchase Price. Notwithstanding the foregoing,
in the event that Buyer does not proceed with closing on the Bethel Wind Farm in
breach of its obligations under the Bethel Purchase Agreement, the Purchase
Price hereunder shall automatically, and without further action by the parties,
revert to Fifty Thousand Dollars ($50,000) per MW of nameplate generating
capacity included in the Project (the "Purchase Price Reversion"). In the event
of a Purchase Price Reversion, Buyer shall immediately pay to Seller a true-up
payment in an amount equal to the difference between (a) the amount of the
Purchase Price paid by Buyer to Seller prior to the Purchase Price Reversion, if
any, and (b) the Purchase Price that would have been paid if the Purchase Price
would have been Fifty Thousand Dollars ($50,000) per MW of nameplate generating
capacity included in the Project. Notwithstanding the foregoing, in the event
that Buyer does not proceed with closing on the Bethel Wind Farm under
circumstances in which Buyer is permitted not to close by the Bethel Purchase
Agreement, the Purchase Price in this Agreement shall remain unchanged at
$45,000 per MW of nameplate generating capacity included in the Project, which
will be deemed to be 139 MW for purposes of determining the Purchase Price. RPMA
shall not receive any consideration under this Agreement except: (i)
reimbursement of deposits, fees, expenses and payments of any other sort or
nature, paid by RPMA to MISO as part of the Interconnection Process, and for
studies required by MISO, in furtherance of the Interconnection Application
between March 1,2009 and the date of the date of this Agreement (except
payments, if any, in the nature of penalties or interest on past due payments),
all as set forth in Schedule 1.5, and (ii) benefit accruing to RPMA's
subsidiary, Wellsburg.




1.6

Payment of Purchase Price. Buyer will pay to Seller Ten Percent (10%) of the
Purchase Price ("Initial Payment") upon signing of this Agreement and RPMA's
simultaneous delivery of the Interconnection Rights including the executed
Interconnection Assignment and Assumption Agreement. The Initial Payment shall
be refundable in the event that Buyer does not proceed with Closing under
circumstances permitted by Section 3.5 of this Agreement. Otherwise, the Initial
Payment shall be non-refundable. The remaining balance of the Purchase Price
shall be paid by Buyer to Seller as follows:




1.6.1

An additional Fifteen Percent (15%) of the Purchase Price shall be paid to
Seller upon Seller obtaining county zoning permits, in a form and with terms and
conditions that allow construction of the Project in a manner reasonably
acceptable to Buyer (the "Zoning Payment"). The Zoning Payment shall be
refundable in the event that Buyer does not proceed with Closing under
circumstances permitted by Section 3.5 of this Agreement. Otherwise, the Zoning
Payment shall be non-refundable.




1.6.2

An additional Fifty percent (50%) of the Purchase Price shall be paid to Seller
upon delivery on or before December 31, 2012 of all Closing deliverables under
this Agreement as provided in Section 3.3 of this Agreement ("Closing Payment").




1.6.3

The final Twenty-five Percent (25%) of the Purchase Price shall be paid to
Seller upon the earlier of (i) the Commercial Operation of the Project, or (ii)
December 31, 20 15 (the "Final Payment"). For purposes of this Agreement the
term "Commercial Operation" shall mean the first day of the month following the
date when it has been established that: (i) the Project or phase is able to
deliver energy in a continuous way in accordance with Prudent Utility Practice,
and (ii) initial performance tests for at least seventy-five percent (75%) of
the wind turbines in the Project or phase have been successfully completed. The
term "Prudent Utility Practice" shall mean practices, methods





Page 5 of 58




--------------------------------------------------------------------------------

and standards of professional care, skill and diligence engaged in or approved
by a significant portion of the electric generation industry for facilities of
similar size, type, and design, that, in the exercise of reasonable judgment, in
light of the facts known at the time, would have been expected to accomplish
results consistent with law, regulation, reliability, safety, environmental
protection, applicable codes, and standards of economy and expedition,
including, but not limited to, the requirements of the National Electrical
Safety Code, the National Electrical Code, the Interconnection Agreement and any
applicable governmental code or regulations. Seller anticipates that all
landowners participating in the Project and certain neighbors and landowners
adjacent to or near the Project will be paid upfront, one time payments, as well
as annual payments equal to a total aggregate sum of$11,733,109 (collectively,
the "Landowner Payments"), which is the net present value of the total
anticipated Landowner Payments over 30 years beginning from the date of the
first annual easement payment (at 8.75%) ("Anticipated Cost"). Schedule 1.6.3
sets forth the format and the principles for the calculation of the Anticipated
Cost. The Anticipated Cost does not include option payments and land purchase
payments to be made by Buyer under Section 1.3. In the event that Seller agrees
to make Landowner Payments in excess of the Anticipated Cost (the "Excess
Landowner Payments") (as calculated by taking the net present value of the total
Excess Landowner Payments over 30 years at 8.75%), then the Final Payment shall
be reduced by an amount equal to the Excess Landowner Payments; provided,
however, the Final Payment shall not be reduced pursuant to this Section 1.6.3
(x) for any Excess Landowner Payments resulting from acts or omissions of Buyer,
including, without limitation, Excess Landowner Payments resulting from changes
to Project design or engineering requested by Buyer; or (y) from acts or
omissions of Seller unless and until the aggregate of all Excess Landowner
Payments exceeds the Anticipated Cost by $382,000 (the "Excess Payment Threshold
Amount"), and then only with respect to amounts exceeding the Excess Payment
Threshold Amount. Seller also agrees that if its affiliate, Bethel, fails to
deliver any of the "Seller's Post-Closing Deliverables" that it is required to
deliver under Schedule 4.4 of the Purchase Agreement between Bethel, RPMA and
Buyer dated June 29, 2009, as amended from time to time ("Bethel Agreement"),
then Buyer shall have the right to setoff any reasonable damages incurred by
Buyer as the result of such failure of Bethel to deliver the Seller's
Post-Closing Deliverables due under the Bethel Agreement against the Final
Payment due Seller, and the Final Payment shall be reduced to the extent of any
such damages.




1.6.4

All amounts payable by Buyer to Seller pursuant to this Section 1.6 shall be
paid by Buyer to Seller by wire transfer to an account designated in writing by
Seller.




1.6.5

In the event that Buyer does not proceed with the Closing under circumstances
permitted by Section 3.5, Seller shall refund the Initial Payment and Zoning
Payment to Buyer.




1.7

Grant of Security Interest by Buyer; Buyer's Default. To the full extent
permitted by applicable law, Buyer hereby grants to Seller a purchase money
security interest in and to all of the Assets, as well as the proceeds thereof.
The security interest secures payment of all amounts payable by Buyer to Seller
under this Agreement. Seller acknowledges that the Assets do not include any
tangible personal property placed on the Site by Buyer, whether or not affixed
to real property and regardless of whether such tangible personal property is
later characterized as tangible personal property or real property, or any
improvements to real property made on behalf of Buyer ("Wind Turbine Assets")
and that the Wind Turbine Assets shall not be subject to any security interest
of Seller. Buyer authorizes Seller to file financing statements and amendments
and continuation statements to financing statements to the full extent permitted
by law and as Seller otherwise deems necessary or appropriate from time to time,
and Buyer agrees to provide Seller with a mortgage or other document, in form
reasonably satisfactory to Seller and Seller's counsel, granting Seller a
similar security interest in rights to real property conveyed to Buyer by
Seller. Buyer represents that (i) its full legal name and mailing address are
set forth in Section 7.1.3 of this Agreement, and (ii) it is a limited liability
company organized under the laws of the State of Wisconsin. Buyer will be in
breach of and default under this Agreement and the security interest granted by
this Section only upon the failure to make any payment, when due and payable, of
the Purchase Price as provided under this Agreement. The proceeds of any
disposition of any of the assets subject to the security interest granted by
this Section shall be applied to





Page 6 of 58




--------------------------------------------------------------------------------

payment of the Purchase Price to Seller, and any remaining balance shall be paid
to Buyer. Upon payment in full of the Purchase Price, Seller's security interest
granted by this Section shall terminate, and Seller agrees to terminate any
financing statements, amendments and continuation statements to financing
statements and mortgages and provide Buyer with any reasonable documentation
requested by Buyer to evidence the termination of the security interest and
mortgage granted by this Section.




1.8

MGE Energy Guaranty and Opinion of Buyer's and MGEE's Counsel. Upon the
execution and delivery of this Agreement, Buyer shall cause Buyer's holding
company, MGE Energy, Inc., a Wisconsin corporation ("MGEE"), to execute and
deliver a payment and performance guaranty in the form attached to this
Agreement as Exhibit "E" (the "MGEE Guaranty"). Buyer and MGEE have provided
Seller and RPMA with the opinion of legal counsel attached hereto as Exhibit F.




1.9

Dryden and Seller Covenant of Cooperation. Stephen F. Dryden ("Dryden") and
Seller agree that Buyer may obtain key person life insurance or buyout
disability insurance (or similar insurance coverages) insuring Dryden, under
which in Buyer's sole discretion (a) Buyer will be the owner of such policy and
have the sole right to designate the beneficiary of the policy; or (b) Seller
will be the owner of such policy, but Seller agrees to irrevocably designate
Buyer as the beneficiary of the policy. Dryden hereby consents to Buyer or
Seller acquiring such insurance, in amounts up to $4 million. Buyer shall pay
the cost of any such policy acquired under this section. Dryden and Seller agree
to provide reasonable information requested and cooperate with any reasonable
requirements of insurers providing such coverage, including but not limited to
physical examinations of Dryden. The amounts and term of insurance, types of
insurance, and decision whether to acquire such insurance shall be in Buyer's
sole discretion.




ARTICLE II.




REPRESENTATIONS AND WARRANTIES




2.1

Seller's Representations and Warranties; Disclaimer. Seller hereby represents
and warrants to Buyer that the following are true and correct as of the date
hereof and as of the Closing Date:




2.1.1

Organization and Authority of Seller. Seller is an Iowa limited liability
company, duly organized, validly existing and in good standing under the laws of
the State of Iowa, and has all necessary powers to carry on its business, to
own, operate, sell, transfer, assign and convey the Assets, to execute and
deliver this Agreement, and to carry out the obligations set forth in this
Agreement. Seller has provided to Buyer true and correct copies of its Articles
of Organization and Operating Agreement. Seller has the power and has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement and to consummate the purchase and sale and related acts contemplated
hereby. Seller has provided Buyer with the opinion of legal counsel attached
hereto as Exhibit D.




2.1.2

Title to Assets; No Default. Seller has good and marketable title and interest
to the Assets being transferred pursuant to this Agreement. The Assets being
transferred hereby are, or will be as of the Closing Date, free and clear of
restrictions on, or conditions to, transfer or assignment, and free and clear of
all security interests, mortgages, liens, pledges, charges and encumbrances;
however, as of the date of this Agreement, Seller has not investigated and makes
no representations with regard to the existence of restrictions, conditions,
security interests, mortgages, liens, pledges, charges and encumbrances
affecting the landowners' titles to the properties subject to option agreements,
easement agreements or other landowner agreements included in the Assets.




2.1.3

Litigation. Except for matters set forth on Schedule 2.1.3, there are no claims,
suits, actions, arbitrations, administrative proceedings or governmental
investigations pending, and Seller is not aware of and has received no notice of
any actions threatened by or against Seller or which affect the Assets being
transferred hereby, or which affect Seller's ability to consummate this
transaction,





Page 7 of 58




--------------------------------------------------------------------------------

including, without limitation, claims threatened or pending by or against third
parties.




2.1.4

Binding Agreement. This Agreement and all of the agreements executed by Seller
concurrently herewith are valid and legally binding agreements enforceable in
accordance with their terms, subject to bankruptcy and reorganization laws and
general principles of equity. The consummation of the transactions contemplated
by this Agreement will not result in or constitute any:




(a)

Default, violation or any event that, with notice or lapse of time, or both,
would constitute a default, breach or violation of (i) the Certificate of
Organization or Operating Agreement of Seller, or (ii) to the best of Seller's
knowledge, any local, state or federal statute, rule or regulation, or (iii) any
lease, license, easement, promissory note, security agreement, conditional sales
contract, commitment, indenture, mortgage, deed of trust or other agreement,
instrument or arrangement to which the Seller or any of the Assets being
transferred hereby are bound; or




(b)

Lien, charge or encumbrance on any of the Assets being transferred pursuant to
this Agreement.




2.1.5

No Consents Required. The Seller has the right, power, legal capacity and
authority to enter into this Agreement and no approvals or consents of any other
person, organization or governmental authority are necessary in connection with
this Agreement, apart from the agreements listed on Schedule 2.1.5, which
require the consent of the countersignatory. The execution, delivery and
performance of Seller's obligations under this Agreement have been duly
authorized by Seller's members and the execution, delivery and performance of
the Seller's obligations under the terms of this Agreement do not require the
consent or approval of any other person, organization or department, agency,
subdivision, commission, board or other unit of the federal government or of any
state or local government, or any private entity acting on behalf of any such
department, agency subdivision, commission, board or other unit (the
"Governmental Agencies").




2.1.6

Taxes and Reports. Seller has filed all federal, state, local and other tax
returns and other reports and declarations required to be filed by it and there
are no waivers in effect for Seller for the extension of time for the assessment
of any tax or the filing of any return, report or declaration. There are no
claims pending or threatened against Seller for past due taxes or the failure to
file any required return, report or declaration. Seller will pay when due any
federal, state or local taxes with respect to any tax period or assessment or
levy prior to the Closing Date hereof.




2.1.7

No Other Agreements. Seller has not entered into any contracts, arrangements or
agreements with respect to the Project or the Assets that will be binding on
Buyer upon or after the Closing Date other than those identified as binding in
this Agreement and the Attachments, Exhibits and Schedules attached hereto.
Seller has not entered into any commitments or agreements with any Governmental
Agencies or public or private entity affecting the Project or the Assets that
have not been disclosed by Seller to Buyer.




2.1.8.

Condemnation. Seller has not received any written notice of any pending
condemnation proceeding or other proceeding in eminent domain, and to Seller's
knowledge, no such condemnation proceeding or eminent domain proceeding is
pending or threatened affecting the Site or any portion thereof and that would
have a Material Adverse Effect.




2.1.9

Environmental. "Environmental Law" includes any and all current, future federal,
state and local environmental laws, statutes, rules, regulations and ordinances,
as the same shall be amended and modified from time to time, including, but not
limited to common law, the Comprehensive and Environmental Response,
Compensation and Liability Act ("CERCLA") as amended from time to time, the
Resource Conservation and Recovery Act ("RCRA") as amended from time to time,
and the





Page 8 of 58




--------------------------------------------------------------------------------

Toxic Substances Control Act ("TSCA") as amended from time to time, and
"Hazardous Substances" includes any and all hazardous substances as defined
under CERCLA, any and all hazardous waste as defined in RCRA, any and all toxic
substances as defined in TSCA, petroleum products, asbestos or asbestos
containing materials, polychlorinated biphenyls ("PCBs"), radon gas, urea
formaldehyde foam insulation ("UFFI"), and any and all hazardous substances,
hazardous waste, pollutants and contaminants required or controlled by any
environmental law. Seller makes the following warranties:




(a)

To the best of Seller's knowledge, there is no pollution or danger of pollution
resulting from a condition which exists on the Site which requires any
corrective action by Seller or its successors under Environmental Law or which
would result in any liability to Seller or its successors thereunder.




(b)

To the best of Seller's knowledge, no notification has been filed with regard to
a release of Hazardous Substances on, into, onto or from the Site under the
Environmental Law.




(c)

Neither Seller, nor to the best of Seller's knowledge, any prior owner or
occupier of the Site has received a summons, citation, notice of violation,
administrative order, directive, letter or other communication, written or oral,
from any governmental or quasi-governmental authority concerning any releases of
or contaminations relating to the Site and caused by Hazardous Substances or
violation of any Environmental Law.




(d)

To the best of Seller's knowledge, there have been no releases at, upon, under
or within, and no past or ongoing migration from neighboring lands to, the Site
of any Hazardous Substances.




2.1.10

No Broker. Seller has dealt with no broker in connection with this Agreement.




2.1.11

Site. The wind farm option agreements (if exercised and converted to easement
agreements in accordance with the terms of the wind farm option agreements) or
easement agreements delivered to Buyer at Closing will be sufficient to provide
Buyer with continuous, uninterrupted and, together with public roads and rights
of way, contiguous access to the Site sufficient for the construction,
operation, and maintenance of the Project.




2.1.12

Survival of Representations and Warranties. Seller's representations and
warranties made in this Agreement are true and accurate in all respects as of
the date hereof and as of the Closing Date, and shall survive the Closing for
the longer of: (i) a period of five (5) years from and after the Closing Date;
or (ii) a period of two (2) years after the date of the Final Payment (the
"Survival Period"). After the Survival Period, Buyer may not bring any action or
make any claim based upon any breach of any representation or warranty of Seller
set forth in Article II of this Agreement, except that claims arising from a
breach of any representation or warranty in which Seller actively concealed the
breach may be brought within the applicable statute of limitations period.




2.1.13

No Misleading Statements. No representation, warranty, or statement of Seller
set forth in this Agreement, any exhibit hereto, any schedule or attachment
hereto, delivered by Seller contains any untrue or misleading statement of
material fact or omits to state any material fact required to make the statement
herein or therein not misleading.




2.1.14

Disclaimer of Warranties; No Special Damages. EXCEPT FOR THE WARRANTIES OF
SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE ATTACHED ATTACHMENTS,
SCHEDULES AND EXHIBITS, SELLER MAKES NO EXPRESS WARRANTIES WHATSOEVER, AND
SELLER HEREBY EXCLUDES AND DISCLAIMS IN ENTIRETY ALL IMPLIED WARRANTIES
WHATSOEVER, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A





Page 9 of 58




--------------------------------------------------------------------------------

PARTICULAR PURPOSE OR NONINFRINGEMENT, WITH RESPECT TO THE ASSETS,
INTERCONNECTION RIGHTS, WIND FARM, THE SITE OR ANY OTHER MATTER WHATSOEVER.
Notwithstanding any provision of this Agreement to the contrary, Seller shall
not be liable to Buyer or any other person for any consequential, incidental,
indirect, special, or exemplary damages of Buyer or such other person directly
or indirectly relating to the breach or alleged breach of any representation,
warranty, covenant or agreement in this Agreement or related hereto.




2.2

RPMA's Representations and Warranties. RPMA for the purposes of its limited
participation in this Agreement hereby represents and warrants to Buyer that the
following are true and correct as of the date hereof:




2.2.1

Organization and Authority of RPMA. RPMA is a Delaware corporation validly
existing and in good standing under the laws of the State of Delaware, and has
all necessary powers to carry on its business, to own, operate, sell, transfer,
assign and convey the Interconnection Rights, to execute and deliver this
Agreement, and to carry out the obligations of RPMA set forth in this Agreement.
RPMA has provided to Buyer true and correct copies of its Articles of
Incorporation and Bylaws. RPMA has the power and has taken all necessary action
to authorize the execution, delivery and performance of this Agreement and to
consummate the transfer of the Interconnection Rights contemplated hereby. RPMA
has provided Buyer with the opinion of legal counsel attached hereto as Exhibit
D.




2.2.2

Title to Interconnection Rights; No Default. RPMA has good and marketable title
and interest to the Interconnection Rights being transferred pursuant to this
Agreement. The Interconnection Rights being transferred hereby are free and
clear of restrictions on, or conditions to, transfer or assignment, and free and
clear of all security interests, mortgages, liens, pledges, charges and
encumbrances




2.2.3

Litigation. Except for matters set forth on Schedule 2.2.3, there are no claims,
suits, actions, arbitrations, administrative proceedings or governmental
investigations pending, and RPMA is not aware of and has received no notice of
any actions threatened by or against RPMA or which affect the Interconnection
Rights being transferred hereby, or which affect RPMA's ability to consummate
this transaction, including, without limitation, claims threatened or pending by
or against third parties.




2.2.4

Binding Agreement. This Agreement to the extent applicable to RPMA and all of
the agreements executed by RPMA concurrently herewith are valid and legally
binding agreements enforceable in accordance with their terms, subject to
bankruptcy and reorganization laws and general principles of equity. RPMA's
consummation of the transactions contemplated by this Agreement will not result
in or constitute any:




(a)

Default, violation or any event that, with notice or lapse of time, or both,
would constitute a default, breach or violation of (i) the Articles of
Incorporation or Bylaws of RPMA, or (ii) to the best of RPMA's knowledge, any
local, state or federal statute, rule or regulation, or (iii) any lease,
license, easement, promissory note, security agreement, conditional sales
contract, commitment, indenture, mortgage, deed of trust or other agreement,
instrument or arrangement to which RPMA or any of the Interconnection Rights
being transferred hereby by RPMA are bound; or




(b)

Lien, charge or encumbrance on any of the Interconnection Rights being
transferred by RPMA pursuant to this Agreement.




2.2.5

No Consents Required. RPMA has the right, power, legal capacity and authority to
enter into this Agreement and no approvals or consents of any other person,
organization or governmental authority are necessary in connection with this
Agreement, apart from the agreements listed on





Page 10 of 58




--------------------------------------------------------------------------------

Schedule 2.2.5, which require the consent of the countersignatory. The
execution, delivery and performance of RPMA's obligations under this Agreement
have been duly authorized by RPMA' s board of directors and the execution,
delivery and performance of the RPMA's obligations under the terms of this
Agreement do not require the consent or approval of any Governmental Agencies.




2.2.6

Modification of Right of First Refusal in Consultant Agreement of April 1, 2008.
Stephen F. Dryden ("Dryden") and RPMA entered into a letter agreement with
Iberdrola Renewable Energies USA, Ltd. ("Iberdrola") dated October 23, 2008, in
which Iberdrola waived its right of first refusal for the Project on the
condition that Madison Gas and Electric ("MGE") enter into a definitive
agreement prior to June 30, 2009 (the "Waiver"). The Waiver was modified by a
letter agreement between Dryden, RPMA, and Iberdrola, dated June 23, 2009, in
which it was clarified that references to MGE in the Waiver include "MGE Energy,
Inc., and subsidiaries of MGE Energy, Inc., including but not limited to Madison
Gas and Electric and MAGAEL, LLC" (the "Clarification"). A copy of the Waiver
and a copy of the Clarification are attached as part of Schedule 2.2.6. RPMA and
Dryden represent and warrant that the Waiver and Clarification have not been
modified, cancelled, or amended, and are still in full force and effect. Dryden
and RPMA shall not take any action without the express written consent of Buyer
to modify, cancel, or amend the Waiver or the Clarification. Dryden signs this
Agreement in his individual capacity for the sole purpose of the representations
and warranties provided in this Section 2.2.6.




2.2.7

Taxes and Reports. RPMA has filed all federal, state, local and other tax
returns and other reports and declarations required to be filed by it and there
are no waivers in effect for RPMA for the extension of time for the assessment
of any tax or the filing of any return, report or declaration. There are no
claims pending or threatened against RPMA for past due taxes or the failure to
file any required return, report or declaration. RPMA will pay when due any
federal, state or local taxes with respect to any tax period or assessment or
levy prior to the Closing Date hereof.




2.2.8

No Other Agreements. RPMA has not entered into any contracts, arrangements or
agreements with respect to the Project or the Assets that will be binding on
Buyer upon or after the Closing Date other than those identified as binding in
this Agreement and the Attachments, Exhibits and Schedules attached hereto. RPMA
has not entered into any commitments or agreements with any Governmental
Agencies or public or private entity affecting the Project or the
Interconnection Rights that have not been disclosed by RPMA to Buyer.




2.2.9

No Broker. RPMA has dealt with no broker in connection with this Agreement.




2.2.10

No Misleading Statements. No representation, warranty, or statement of RPMA set
forth in this Agreement, any Exhibit hereto, any Attachment hereto, or any
schedule delivered by RPMA contains any untrue or misleading statement of
material fact, or omits to state any material fact required to make the
statement herein or therein not misleading.




2.2.11

Disclaimer of Warranties; No Special Damages. EXCEPT FOR THE WARRANTIES OF RPMA
EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE ATTACHED ATTACHMENTS, SCHEDULES,
AND EXHIBITS, RPMA MAKES NO EXPRESS WARRANTIES WHATSOEVER, AND RPMA HEREBY
EXCLUDES AND DISCLAIMS IN ENTIRETY ALL IMPLIED WARRANTIES WHATSOEVER, INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR NONINFRINGEMENT, WITH RESPECT TO THE ASSETS,
INTERCONNECTION RIGHTS, WIND FARM, THE SITE OR ANY OTHER MATTER WHATSOEVER.
Notwithstanding any provision of this Agreement to the contrary, RPMA shall not
be liable to Buyer or any other person for any consequential, incidental,
indirect, special, or exemplary damages of Buyer or such other person directly
or indirectly relating to the breach or alleged breach of any representation,
warranty, covenant or agreement in this Agreement or related hereto.





Page 11 of 58




--------------------------------------------------------------------------------




2.2.12

Survival of Representations and Warranties. RPMA's representations and
warranties made in this Agreement are true and accurate in all respects as of
the date hereof and shall survive assignment by RPMA and assumption by Buyer of
the Interconnection Rights for the Survival Period. After the Survival Period,
Buyer may not bring any action or make any claim based upon any breach of any
representation or warranty of RPMA set forth in Article II of this Agreement,
except that claims arising from a breach of any representation or warranty in
which RPMA actively concealed the breach may be brought within the applicable
statute of limitations period.




2.3

Buyer's Representations and Warranties. Buyer hereby represents and warrants to
Seller and RPMA that the following are true and correct as of the date hereof
and as of the Closing Date:




2.3.1

Organization. Buyer is a Wisconsin limited liability company duly organized,
validly existing and in good standing under the laws of the State of Wisconsin.




2.3.2

Authority and Binding Agreement. Buyer has the power and has taken all necessary
action to authorize this Agreement and to consummate the transactions
contemplated hereby. This Agreement is valid and binding upon Buyer and
enforceable in accordance with its terms, subject to bankruptcy and
reorganization laws and general principles of equity.




2.3.3

No Violation. Consummation of the transactions contemplated by this Agreement
will not result in a breach of any term or provision in the Articles of
Organization or Operating Agreement of Buyer or result in a breach by Buyer of
any term or provision of any agreement or other instrument to which Buyer is a
party. The business of Buyer has been and is carried on in substantial
compliance with all material governmental statutes, rules, regulations, orders
and other laws applicable to the Project, and Buyer has received no notice of
any violations of such laws applicable to the Project.




2.3.4

No Misleading Statements. No representation, warranty or statement of Buyer set
forth in this Agreement, any Exhibit hereto, any Attachment hereto, or any
schedule delivered by Buyer at Closing contains any untrue or misleading
statement of a material fact, or omits to state any material fact required to
make the statement herein or therein not misleading.




2.3.5

No Broker. Buyer has dealt with no broker III connection with this Agreement.




2.3.6

Financial Capability. Buyer will have the funds necessary to pay the Purchase
Price at the times required by Section 1.6 of this Agreement.




2.3.7

Survival of Representations and Warranties. Buyer's representations and
warranties made in this Agreement are true and accurate in all respects as of
the date hereof and as of the Closing Date, and shall survive the Closing for
the Survival Period. After the Survival Period, neither Seller nor RPMA may
bring any action or make any claim based upon any breach of any representation
or warranty of Buyer set forth in Article II of this Agreement, except that
claims arising from a breach of any representation or warranty in which Buyer
actively concealed the breach may be brought within the applicable statute of
limitations period.




2.3.8

Disclaimer of Warranties; No Special Damages. EXCEPT FOR THE WARRANTIES OF BUYER
EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE ATTACHED ATTACHMENTS, SCHEDULES,
AND EXHIBITS, BUYER MAKES NO EXPRESS WARRANTIES WHATSOEVER, AND BUYER HEREBY
EXCLUDES AND DISCLAIMS IN ENTIRETY ALL IMPLIED WARRANTIES WHATSOEVER, INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR NONINFRINGEMENT, WITH RESPECT TO THE ASSETS,
INTERCONNECTION RIGHTS, WIND FARM, THE SITE OR ANY OTHER MATTER





Page 12 of 58




--------------------------------------------------------------------------------

WHATSOEVER. Notwithstanding any provision of this Agreement to the contrary,
Buyer and MGEE shall not be liable to Seller, RPMA, or any other person for any
consequential, incidental, indirect, special, or exemplary damages of Seller or
RPMA or such other person directly or indirectly relating to the breach or
alleged breach of any representation, warranty, covenant or agreement in this
Agreement or related hereto.




ARTICLE III.




PRE-CLOSING; THE CLOSING; CONCURRENT AND POST-CLOSING TRANSACTIONS




3.1

Time and Place. The closing of the transactions provided for herein (the
"Closing") shall occur at the offices of Nyemaster, Goode, West, Hansell &
O'Brien, P.C., in Des Moines, Iowa on December 31, 2011, or such other place,
time or date as to which the parties may mutually agree in writing (in any
event, the "Closing Date").




3.2

Affirmative Covenants. From and after the date of this Agreement and up to and
including the Closing Date, Seller covenants and agrees that Seller will:




3.2.1

not modify, cancel or amend, or take or omit to take any action which may be a
breach of or default under any of the Assumed Contracts, including any
Substitute Contracts, except that Seller may: (i) acquire, in addition to the
wind farm option agreements related to the properties listed on Schedule 1.1.4,
such additional wind farm option agreements and wind print agreements and wind
farm neighbor agreements (or options therefore) as it deems necessary or
desirable for development and control of the Site; (ii) in conformance with
Section 3.3 and Schedule 3.3, exercise such wind farm option agreements, options
for wind farm neighbor agreements, options for wind print agreements, and
substation/O&M building site purchase agreements as it deems necessary or
desirable for development and control of the Site; (iii) in conformance with
Section 3.3 and Schedule 3.3, enter into wind farm easement agreements in
conformity with the terms of the wind farm option agreements as reasonable or
necessary to accommodate final design and engineering of the Project by Seller;
(iv) conclude the purchase of the substation/O&M building site as reasonable or
necessary to accommodate final design and engineering of the Project by Seller;
and (v) in conformance with Section 3.3 and Schedule 3.3, enter into wind print
agreements and wind farm neighbor agreements in conformity with the terms of the
options therefore, if any, as reasonable or necessary to accommodate final
design and engineering of the Project by Seller.




3.2.2

pay all taxes arising from ownership of the Assets and make all reports related
to the Assets or the Project required by federal, state and municipal
governments;




3.2.3

comply with all of the terms and conditions of this Agreement;




3.2.4

comply with all laws applicable to Seller and to the Project; and




3.2.5

obtain all consents necessary to permit the valid and effective sale,
assignment, transfer and conveyance of the Assets pursuant to this Agreement.




3.2.6

afford Buyer and its counsel full and free access to all documents and data
related to the Governmental Approvals, the Assumed Contracts, the Engineering
Plans, the Wind Data, and any other documents, data or information that, in
Buyer's reasonable opinion, is directly related to the Project, furnish copies
of any such documents or data as Buyer or its counsel may reasonably request,
upon prior notification to Seller, enable Buyer to undertake Phase I or Phase II
environmental testing on the Site or any subsoil or other testing of the Site
that Buyer deems reasonably necessary, and afford Buyer and its counsel access
to personnel of Seller during regular business hours.








Page 13 of 58




--------------------------------------------------------------------------------



3.2.7

obtain any approvals necessary of owners of the real property comprising the
location of the Site as to the exact location of any easements, as reasonably
determined by Buyer.




3.3

Actions to be Taken and Items to be Delivered by Seller at the Closing. At the
Closing Seller shall deliver to Buyer the items listed on Schedule 3.3.




3.4

Actions to be Taken and Items to be Delivered by Buyer at the Closing. Buyer
shall duly execute and/or deliver, as the case may be, at Closing the items
listed in Schedule 3.4.




3.5

Conditions Precedent to Buyer's Obligations. The obligations of Buyer under this
Agreement are subject to the fulfillment, prior to or on the Closing Date, of
each of the following conditions, anyone or more of which Buyer may in its sole
discretion waive in whole or in part:




3.5.1

Buyer shall not have discovered any material error, misstatement or omission in
the representations and warranties made herein by Seller or RPMA.




3.5.2

The representations and warranties of Seller contained in this Agreement shall
be deemed to have been made again at and as of the Closing Date and shall then
be true in all material respects and Seller shall have performed and complied
with all of the terms, agreements, covenants and conditions required by this
Agreement to be performed and complied with by Seller prior to or on the Closing
Date.




3.5.3

No suit, action or other proceeding shall have been instituted or threatened
before any court or other governmental body or by any public authority to
restrain or prohibit the consummation of the transactions contemplated herein or
that is likely to have a Material Adverse Effect, and on or before the Closing
Date, any public authority that is required or requested, pursuant to an express
term of this Agreement, to rule upon any transactions contemplated herein shall
have so ruled favorably in writing. No condemnation activity related to the Site
that is likely to have a Material Adverse Effect shall be pending or threatened.
No claim, action, suit or other proceeding shall be pending against Buyer or
against Seller which, if adversely determined, would have a Material Adverse
Effect.




3.5.4

Seller shall have obtained all consents of third parties and Governmental
Agencies and all licenses, permits and governmental approvals necessary or
appropriate to permit the valid and effective sale, assignment, transfer and
conveyance of the Assets to Buyer.




3.5.5

The validity and adequacy of all proceedings of Seller in authorizing and
approving this Agreement and the agreements, documents and instruments
contemplated hereby shall have been approved by Buyer and counsel for Buyer.




3.5.6

Buyer shall have received the items to be delivered at Closing by Seller
pursuant to the terms of this Agreement, including pursuant to Section 3.3 of
this Agreement.




3.5.7

Since the date hereof, there shall have occurred no material adverse change, or
condition or occurrence of any event which has or would reasonably be expected
to have a Material Adverse Effect.




3.5.8

On or before Closing Seller shall have obtained all Governmental Approvals
pursuant to Section 1.1.3 of this Agreement, unless deferred pursuant to
Schedule 1.1.3.




3.5.9

For purposes of this Agreement, the term "Material Adverse Effect" shall mean
any materially adverse change in or effect on the Assets or the Interconnection
Rights, excluding any such change, circumstance, or event resulting from: (a)
the economy or securities markets in general (including changes in commodity
prices); (b) any outbreak of hostility, terrorist activities or war; or (c)





Page 14 of 58




--------------------------------------------------------------------------------

any changes in general political or regulatory conditions (unrelated to the
Governmental Approvals required to be obtained by Seller pursuant to Section
1.1.3).




In the event the foregoing conditions are not satisfied or waived by Buyer prior
to the Closing, Buyer shall have the right to terminate this Agreement and, in
the event of such termination, Seller and Buyer shall be relieved of all
obligations hereunder except Seller's obligations under Sections 1.6 and 1.6.1
and Buyer's obligations under Section 1.2.4.




3.6

Conditions Precedent to Seller's Obligations. The obligations of Seller under
this Agreement are subject to the fulfillment, prior to or on the Closing Date,
of each of the following conditions, anyone or more of which Seller may in its
sole discretion waive in whole or in part:




3.6.1

Seller shall not have discovered any material error, misstatement or omission in
the representations and warranties made herein by Buyer.




3.6.2

The representations and warranties of Buyer contained in this Agreement shall be
deemed to have been made again at and as of the Closing Date and shall then be
true in all material respects (except that such representations and warranties
may reflect the consummation of any transactions contemplated by this Agreement
or consented to or approved in writing by Seller) and Buyer shall have performed
and complied with all of the terms, agreements, covenants and conditions
required by this Agreement including, but not limited to its obligations under
Sections 1.2, 1.2.1, 1.2.2, 1.3, 1.6, 1.6.1 and 2.3.6 to be performed and
complied with by Buyer prior to or on the Closing Date.




3.6.3

No suit, action or other proceeding shall have been instituted or threatened
before any court or other governmental body or by any public authority to
restrain or prohibit the consummation of the transactions contemplated herein or
to obtain damages or other relief in connection with this Agreement, and on or
before the Closing Date, any public authority that is required or requested to
rule upon any transactions contemplated herein shall have so ruled favorably in
writing. No claim, action, suit or other proceeding shall be pending against
Buyer or against Seller which, if adversely determined, would prevent or hinder
the consummation of the transactions contemplated hereby or result in the
payment of damages as a result of such transactions.




3.6.4

Seller shall have obtained all consents of third parties and Governmental
Agencies and all licenses, permits and governmental approvals necessary or
appropriate to permit the valid and effective sale, assignment, transfer and
conveyance of the Assets to Buyer.




3.6.5

The validity and adequacy of all proceedings of Buyer in authorizing and
approving this Agreement and the agreements, documents and instruments
contemplated hereby shall have been approved by Seller and counsel for Seller.




3.6.6

Seller shall have received the items to be delivered at Closing by Buyer
pursuant to the terms of this Agreement, including pursuant to Section 3.4 of
this Agreement.




3.6.7

Seller shall have received the Closing Payment.




3.6.8

Seller shall have obtained wind farm option agreements or easement agreements
sufficient to satisfy the terms of Section 2.1.11.




In the event the foregoing conditions are not satisfied or waived by Seller
prior to or at the Closing, Seller shall have the right to terminate this
Agreement and, in the event of such termination, Seller and Buyer shall be
relieved of all obligations hereunder, except Seller's obligations under
Sections 1.6 and 1.6.1 and Buyer's obligations under Section 1.2.4.








Page 15 of 58




--------------------------------------------------------------------------------

ARTICLE IV.




SELLER'S OBLIGATIONS AFTER CLOSING




4.1

Seller's Indemnity. Seller shall indemnify, defend and hold Buyer and its
successors and assigns harmless from and against any and all claims, demands,
losses, costs, expenses, obligations, liabilities, damages, fines, recoveries
and deficiencies, including interest, penalties and reasonable attorneys' fees,
that Buyer may incur or suffer, that arise, result from, or relate to (i) any
breach of or failure by Seller to perform any of its representations,
warranties, covenants or agreements in this Agreement, or in any schedule,
attachment, or exhibit furnished, or to be furnished, by Seller pursuant to the
terms of this Agreement, or (ii) the Retained Liabilities, or (iii) the Assets
purchased (including, without limitation, the Assumed Contracts) as a result of
acts occurring prior to the Closing Date. The Buyer may offset against any
payment obligations owed by the Buyer to the Seller for any or all indemnifiable
damages that the Buyer is entitled to pursuant to the final award rendered under
an arbitration proceeding conducted pursuant to the arbitration provisions set
forth in Section 7.1.18 of this Agreement.




4.2

Execution of Documents. Seller, at any time after the date hereof, shall
execute, acknowledge, and deliver any further deeds, assignments, conveyances
and other documents of transfer reasonably requested by Buyer, and will take any
other action consistent with the terms of this Agreement that may be reasonably
requested by Buyer for the purpose of transferring, selling, assigning,
granting, conveying and confirming to Buyer, or reducing to its possession, any
and all of the Assets transferred pursuant to this Agreement.




4.3

Cooperation. Seller agrees to undertake commercially reasonable efforts to
cooperate with Buyer and its successors and assigns, at no cost or expense to
Seller, in Buyer's development, construction and operation of the Project.




4.4

Post-Closing Deliverables. Seller shall after the Closing duly execute and/or
deliver, as the case may be, the items listed on Schedule 4.4 at the times set
forth therein. The parties agree that Seller's obligations to deliver
Post-Closing Deliverables under Schedule 4.4, paragraph 3 are conditioned on
Buyer providing Buyer's Information on or before July 1, 2015. For clarity, if
Seller assigns the wind farm option agreements to Buyer at Closing, upon receipt
of (i) the Exercise Notice and (ii) Buyer's Information or before July 1, 2015
and not less than 180 days prior to the scheduled beginning of construction
Seller shall act on behalf of Buyer to exercise or facilitate exercise of the
wind farm option agreements and shall perform, or shall have performed, all acts
necessary to bring the Project to Construction Ready Status. For purposes of
this Agreement, including all schedules, attachments, and exhibits,
"Construction Ready Status" means all acts necessary to put Buyer in actual and
complete possession and control of the Assets, including, but not limited to,
the delivery to Buyer of such instruments of sale, assignment, conveyance and
transfer, duly executed and in form and content reasonably satisfactory to
counsel for Buyer, as are necessary to vest in Buyer good and marketable title
to and possession of all of the Assets. Without limiting the generality of the
foregoing, Seller shall deliver all easement agreements (landowner agreements)
for the properties identified on Schedule 1.1.4, as may be amended from time to
time, including landowner approval of the location of all Project-related
improvements on the respective properties, executed and recorded; and, subject
to Section 1.3, a deed in a form reasonably acceptable to Buyer for the property
upon which the substation for the Project will be located. The 180 day time
frame to achieve Construction Ready Status shall be extended day by day for any
delays caused by Buyer's actions or inaction.




4.5

Post-Closing Wind Data. After the Closing, Seller shall continue to provide
Buyer with Wind Data pursuant to this Agreement until the earlier of: (a)
December 31, 2016; or (b) the date(s) each of the three meteorological towers
and instruments providing the Wind Data are removed from the Site, as authorized
by Buyer. Seller shall be responsible to reasonably maintain and keep the
meteorological towers and instruments in good repair for the period of time that
Seller is required to provide Wind Data to Buyer pursuant to this Agreement.





Page 16 of 58




--------------------------------------------------------------------------------




4.6

Effect of Investigation. Seller shall not be deemed to have breached any
representation or warranty in this Agreement if: (i) Buyer, prior to the Closing
Date, had actual knowledge of the breach; (ii) the breach could have been cured
by, or at the direction of, Seller if the Seller had known of the breach; and
(iii) Buyer did not notify the Seller of the breach and consummated the
transactions contemplated hereby notwithstanding such knowledge of the breach.




ARTICLE V.




RPMA' S OBLIGATIONS AFTER CLOSING




5.1

RPMA's Indemnity. Subject to the cap limitation contained in this Section 5.1,
RPMA shall indemnify, defend and hold Buyer and its successors and assigns
harmless from and against any and all claims, demands, losses, costs, expenses,
obligations, liabilities, damages, fines, recoveries and deficiencies, including
interest, penalties and reasonable attorneys' fees (collectively, "Article V
Losses"), that Buyer may incur or suffer, that arise, result from, or relate to
(i) any breach of or failure by RPMA to perform any of its representations,
warranties, covenants or agreements in this Agreement, or in any schedule,
attachment, or exhibit furnished, or to be furnished, by RPMA pursuant to the
terms of this Agreement, or (ii) the RPMA Retained Liabilities, or (iii) the
Interconnection Rights as a result of acts of RPMA occurring prior to the
Closing Date. The aggregate liability of RPMA for any and all Article V Losses
of the Buyer under or in connection with this Agreement, (including without
limitation any other liabilities of RPMA arising at law or in equity) shall in
no event exceed the Purchase Price. No indemnification shall be required to be
made by RPMA under this Section 5.1 unless and until the aggregate of all
Article V Losses by the Buyer under this Section exceeds $95,500 (the "Article V
Threshold Amount"), and then only with respect to amounts exceeding the Article
V Threshold Amount.




5.2

Execution of Documents. RPMA, at any time after the date hereof, shall execute,
acknowledge, and deliver any further deeds, assignments, conveyances and other
documents of transfer reasonably requested by Buyer, and will take any other
action consistent with the terms of this Agreement that may be reasonably
requested by Buyer for the purpose of transferring, selling, assigning,
granting, conveying and confirming to Buyer, or reducing to its possession, any
and all of the Transmission Rights transferred pursuant to this Agreement.




5.3

Cooperation. RPMA agrees to undertake commercially reasonable efforts to
cooperate with Buyer and its successors and assigns, at no cost or expense to
RPMA, in Buyer's use of the Transmission Rights in the development, construction
and operation of the Project.




5.4

Effect of Investigation. RPMA shall not be deemed to have breached any
representation or warranty in this Agreement if: (i) Buyer, prior to the Closing
Date, had actual knowledge of the breach; (ii) the breach could have been cured
by, or at the direction of, RPMA if RPMA had known of the breach; and (iii)
Buyer did not notify RPMA of the breach and consummated the transactions
contemplated hereby notwithstanding such knowledge of the breach.




ARTICLE VI.




BUYER'S OBLIGATIONS AFTER CLOSING




6.1

Buyer's Indemnity to Seller. Buyer shall indemnify, defend and hold Seller and
its successors and assigns, harmless from and against any and all claims,
demands, losses, costs, expenses, obligations, liabilities, damages, recoveries
and deficiencies, including interest, penalties and reasonable attorneys' fees
that Seller may incur or suffer, that arise, result from, or relate to (i) any
breach of, or failure by, Buyer to perform any of its representations,
warranties, covenants or agreements in this Agreement or in any schedule,
attachment, certificate, exhibit or other instrument furnished, or to be
furnished, by Buyer, or (ii) the Assets





Page 17 of 58




--------------------------------------------------------------------------------

acquired (including, without limitation, the Assumed Contracts) as a result of
acts occurring after the Closing Date.




6.2

Buyer's Indemnity to RPMA. Buyer shall indemnify, defend and hold RPMA and its
successors and assigns, harmless from and against any and all claims, demands,
losses, costs, expenses, obligations, liabilities, damages, recoveries and
deficiencies, including interest, penalties and reasonable attorneys' fees that
RPMA may incur or suffer, that arise, result from, or relate to (i) any breach
of, or failure by, Buyer to perform any of its representations, warranties,
covenants or agreements in this Agreement or in any schedule, attachment,
certificate, exhibit or other instrument furnished, or to be furnished, by
Buyer, or (ii) the Interconnection Rights acquired, as a result of acts
occurring after the date of this Agreement.




6.3

Execution of Documents for Seller. Buyer, at any time after the Closing hereof,
shall execute, acknowledge, and deliver any further deeds, assignments,
conveyances and other documents reasonably requested by Seller, and will take
any other action consistent with the terms of this Agreement that may be
reasonably requested by Seller for the purpose of fulfilling the terms of this
Agreement. Buyer, at any time after the Closing hereof, shall either execute,
acknowledge, and deliver, wind farm option agreements, notices of exercise of
options, wind farm easement agreements, neighbor agreements, wind print
agreements and other landowner agreements as reasonably requested by Seller in
the performance of Seller's obligations under this Agreement or Buyer shall
provide Seller with a Power of Attorney or other appropriate agency or authority
to execute such documents on Buyer's behalf.




6.4

Execution of Documents for RPMA. In addition to Buyer's obligations pursuant to
Section 1.2.4 of this Agreement, Buyer, at any time after the Closing hereof,
shall execute, acknowledge, and deliver any further assignments, conveyances and
other documents reasonably requested by RPMA, and will take any other action
consistent with the terms of this Agreement that may be reasonably requested by
RPMA for the purpose of fulfilling the terms of this Agreement.




6.5

Final Payment. Buyer shall make Final Payment as required by Section 1.6.3.




6.6

Guaranty. Buyer shall assure that the MGEE Guaranty remains in full force and
effect until payment in full of the Final Payment.




6.7

Effect of Investigation. Buyer shall not be deemed to have breached any
representation or warranty in this Agreement if: (i) Seller or RPMA, prior to
the Closing Date, had actual knowledge of the breach; (ii) the breach could have
been cured by, or at the direction of, Buyer if Buyer had known of the breach;
and (iii) neither Seller nor RPMA notified Seller of the breach and consummated
the transaction contemplated hereby, notwithstanding such knowledge of the
breach.




6.8

No Obligation to Construct. Notwithstanding any provision in this Agreement to
the contrary, Seller and RPMA acknowledge and agree that Buyer has made no
commitment to, and has no obligation to, construct the Wind Farm or the Project.




ARTICLE VII.




7.1

Miscellaneous.




7.1.1

Benefit. This Agreement is personal to the parties, and no party hereto shall
assign any of such party's respective rights or delegate any of such party's
respective obligations hereunder without the prior written consent of the other
parties, which consent shall not be unreasonably withheld, conditioned, or
delayed. In the event of the other parties' consent, the MGEE Guaranty provided
pursuant to Section 1.8 shall terminate. Notwithstanding the above, Buyer may
assign or transfer this Agreement to an Affiliate without the prior written
consent of the other parties; provided, however, that if Buyer assigns or
transfers this Agreement to an Affiliate, Buyer shall continue to be





Page 18 of 58




--------------------------------------------------------------------------------

bound under the obligations in this Agreement. A change in control of either of
the parties shall not be considered an assignment and no consent shall be
required for any such occurrence.




7.1.2

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Iowa, but without regard to provisions thereof
relating to conflicts of law.




7.1.3

Notices.




(a)

All notices, demands, requests, and other communications desired or required to
be given hereunder ("Notices"), shall be in writing and shall be given by: (i)
hand delivery to the address for Notices; (ii) delivery by overnight courier
service to the address for Notices; (iii) sending the same by United States
mail, postage prepaid, certified mail, return receipt requested, addressed to
the address for Notices; or (iv) transmitted by facsimile or e-mail to the
address for notices; provided that the party sending the Notice by such means
shall be required to provide confirmation of successful transmission.




(b)

All Notices shall be deemed given and effective upon the earlier to occur of:
(i) the hand delivery of such Notice to the address for Notices; (ii) two (2)
business days after the deposit of such Notice with an overnight courier service
by the time deadline for next day delivery addressed to the address for Notices;
(iii) five (5) business days after depositing the Notice in the United States
mail as set forth in subparagraph (a)(iii) immediately above; or (iv) on the
date received for transmission of Notices pursuant to subsection (a)(iv) above.
All Notices shall be addressed to a party at the following address:




If to Seller or RPMA, to:




Wellsburg Wind Energy LLC

4800 Mills Civic Pkwy., Ste. 207

West Des Moines, IA 50265

Attention: Stephen F. Dryden

Facsimile number: 515-223-0589

E-mail: sdryden@rpmaccess.com




with a copy to:




Nyemaster, Goode, West, Hansell & O'Brien, P.C.

700 Walnut, Suite 1600

Des Moines, IA 50309

Attention: Cory R. Harris, Esq.

Facsimile number: (515) 283-8018

E-mail: crharris@nyemaster.com




If to Buyer, to:




MAGAEL, LLC

c/o Madison Gas and Electric Company

133 South Blair Street Madison, WI 53703

Attention: Gregory A. Bollom

Assistant Vice President -Energy Planning

Facsimile number: (608) 252-7098

E-mail: gbollom@mge.com








Page 19 of 58




--------------------------------------------------------------------------------

with a copy to:




Stafford Rosenbaum LLP

222 West Washington Avenue, Suite 900

P.O. Box 1784

Madison, WI 53701-1784

Attention: Christopher B. Hughes, Esq.

Facsimile number: (608) 259-2600

E-mail: chughes@staffordlaw.com




or to such other person or address as a party shall furnish to the other parties
in writing in accordance with this Section.




7.1.4

Counterparts, Emailed and Faxed Documents. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Any signed document
transmitted by email or fax shall be treated as an original document and the
signature of any party on a document transmitted by email or fax shall be
considered an original signature.




7.1.5

Further Assurances. Each party to this Agreement agrees to take such additional
action and execute such additional documents as the other party may reasonably
request in order to effectuate the intent and purpose of this Agreement.




7.1.6

Negotiated Agreement. Each of the parties to this Agreement acknowledges that
such party has been represented by counsel and that the terms of this Agreement
have been negotiated among the parties. This Agreement shall not be construed
more strongly against any party, regardless of who was more responsible for its
preparation.




7.1.7

Entire Agreement. This Agreement and the Exhibits and Schedules attached hereto
contain the entire understanding and agreement of the parties with respect to
the subject matters hereof and supersede all negotiations, preliminary
agreements and all prior or contemporaneous discussions and understandings of
the parties in connection with the subject matters hereof. For avoidance of
confusion, it is agreed that the Confidentiality Agreement by and between RPMA
Iowa Wind Development, LLC and Madison Gas and Electric Company dated as of July
24, 2008, is not superseded or otherwise amended by this Agreement and such
agreement shall survive and continue pursuant to its terms.




7.1.8

Amendment and Modification. This Agreement may be amended, modified and
supplemented only by written agreement signed by all of the parties or as
otherwise provided herein.




7.1.9

Waiver of Compliance. Any failure of any party to comply with any obligation,
covenant, agreement or condition of such party contained herein may be expressly
waived in writing by RPMA, Seller or Buyer, but such waiver or failure to insist
upon strict compliance with such obligation, covenant, agreement or condition
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure.




7.1.10

Headings. The headings and captions of the Sections of this Agreement are
inserted for convenience only and shall not constitute a part hereof or affect
in any way the meaning or interpretation of this Agreement.




7.1.11

Third Parties. Except as specifically set forth or referred to herein, nothing
herein expressed or implied is intended or shall be construed to confer upon or
give to any person or corporation other than the parties and their successors or
assigns, any rights or remedies under or by





Page 20 of 58




--------------------------------------------------------------------------------

reason of this Agreement.




7.1.12

Gender and Number. Words and phrases herein shall be construed as in the
singular or plural number and as masculine, feminine or neuter gender, according
to the context.




7.1.13

Severability. The invalidity of any provision of this Agreement or portion of a
provision shall not affect the validity of any other provision of this Agreement
or the remaining portion of the applicable provision.




7.1.14

Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective heirs, successors, legal
representatives and permitted assigns.




7.1.15

Incorporation of Recitals, Schedules and Exhibits. The recitals set forth above
and any exhibits and schedules attached to this Agreement are incorporated
herein by this reference and made a part of the parties' agreements.




7.1.16

Remedies. Except as may be otherwise expressly provided herein, the remedies
provided herein are cumulative and are not exclusive of any remedies that may be
available to any party at law or in equity or otherwise.




7.1.17

Receipt. Each of the parties to this Agreement acknowledges receipt of a fully
executed copy of this Agreement and all Exhibits and Schedules.




7.1.18

Arbitration. The parties agree to attempt informally to resolve all disputes
arising hereunder, or out of or in relation to the interpretation or performance
of this Agreement, through meetings of engineering or other representatives of
the parties; provided, however, that any such dispute which cannot be amicably
resolved between the parties shall be submitted to binding arbitration upon the
written notice of either party delivered to the other of such party's intention
to arbitrate and shall otherwise confirm to the requirements set forth below.
The alternative dispute resolution procedures which shall apply under this
Agreement are as follows:




Each notification of a dispute shall state the nature of the dispute, the facts
relied upon, the specific provisions of this Agreement and applicable law which
support the notifying party's position, and the amount claimed and the remedy
sought by such party. Within thirty (30) days after receipt thereof the parties
shall meet, by telephone or otherwise, in an attempt to settle the dispute.
During such thirty-day period the party receiving the notification may, but
shall not be required to, submit a written response.




If the parties cannot informally settle the dispute within thirty (30) days
after receipt of the notice of a dispute, the dispute shall be arbitrated before
a panel of three arbitrators in accordance with the provisions of this section
and in accordance with the Commercial Arbitration Rules of the American
Arbitration Association but not under the auspices of the American Arbitration
Association. Judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction, and the arbitrators may include provisional
remedies in their award. The arbitrators shall determine all questions of fact
and law relating to any controversy, claim or dispute hereunder, including but
not limited to whether or not any such controversy, claim or dispute is subject
to the arbitration provisions contained herein.




Any party desiring arbitration shall serve on the other party in accordance with
the Commercial Arbitration Rules, the party's Notice of Intent to Arbitrate. The
Notice of Intent shall be accompanied by the name of an arbitrator suggested by
the party serving the Notice of Intent The party served with the notice shall
advise the other party in





Page 21 of 58




--------------------------------------------------------------------------------

writing of the name of its suggested arbitrator. Within twenty (20) calendar
days after the Notice of Intent has been made, the two arbitrators shall choose
a third arbitrator who shall act as chairperson of the arbitral proceedings. If
the two arbitrators chosen by the parties do not agree upon a third arbitrator
within twenty (20) calendar days after the filing of the Notice of Intent, then,
upon the application of either party, the third arbitrator shall be selected
pursuant to 9 U.S.C. § 5, provided, however, that if the federal courts lack
jurisdiction, then pursuant to Iowa Code § 679 A.3. The arbitration proceedings
provided hereunder are hereby declared to be self executing, and it shall not be
necessary to petition a court to compel arbitration. All arbitration proceedings
shall be held in Chicago, Illinois. The parties shall bear their own attorney
fees, costs and expenses associated with the arbitration. The arbitrators shall
make a determination within three (3) months after the dispute is submitted for
arbitration. The parties confirm and agree that MGEE may be joined as a party to
the arbitration proceeding for purposes relating to the MGEE Guaranty.




Notwithstanding the existence of a dispute and until the arbitrators render a
decision, each party shall be obligated to fulfill its obligations and continue
its performance in accordance with the terms hereof. Any payment due or payable
by one party to the other shall not be withheld on account of the occurrence or
continuance of any expert resolution or arbitration proceedings. Neither party
shall make any public statements with respect to any disputes hereunder without
the prior consent of the other party unless compelled or required to do so by a
governmental or regulatory authority having jurisdiction over such party or such
dispute or by applicable law.




7.1.19

Time of the Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.




7.1.20

Supplements to Attachments, Schedules, and Exhibits. In order to supplement or
amend attachments, schedules, and exhibits not covered by Section 1.1.4, a party
may, at any time prior to ten (10) days before the Closing by written notice to
the other parties, propose to supplement or amend the attachments, schedules,
and exhibits attached hereto to accurately reflect changes or modifications
allowed by this Agreement to the Wind Farm, the Project, the Site, or this
transaction. The parties receiving such notice shall accept or object to the
proposed supplement or amendment within 10 days of the parties' receipt of
written notice from the party giving the notice; the receiving parties'
acceptance shall not be unreasonably withheld or conditioned. Incurrence of
material additional expenses or burdens by a party not otherwise permitted or
allowed for in this Agreement, shall constitute reason to withhold or condition
acceptance of the proposed supplement. Any supplement or amendment to the
attachments, schedules and exhibits that are acceptable to the parties shall be
attached to this Agreement and used for Closing. Such supplements or amendments
will be effective to cure and correct, for all purposes, any breach of any
representation or warranty which would have existed if such supplements or
amendments had not been made. All references to the Schedules which are
supplemented or amended pursuant to this Section 7.1.20 shall be deemed to be a
reference to such Schedules as supplemented or amended.




7.1.21

Confidentiality. The parties hereby covenant and agree that, for a period of
five (5) years from the date of this Agreement, the parties shall not disclose
any Confidential Information to any third party and shall not use any
Confidential Information of the other party other than in connection with the
purposes of this Agreement. The parties further shall cause each of their
Affiliates to abide by this Section 7.1.21. Notwithstanding anything contained
in this Section 7.1.21, the foregoing restrictions will not apply to disclosure
by any party (i) required or compelled by judicial or administrative process or
by other requirements of applicable laws, (ii) required in order to perform its
obligations under this Agreement, (iii) in an action or proceeding brought by a
party in pursuit of its rights or in the exercise of its remedies hereunder, or
(iv) reasonably necessary for a party to obtain





Page 22 of 58




--------------------------------------------------------------------------------

regulatory approval of the Project or Wind Farm or to facilitate the planning or
implementation of the Wind Farm or Project. With respect to disclosures pursuant
to clause (i) above, the disclosing party shall provide prompt notice of such
disclosure and at its expense furnish reasonable assistance to the other parties
to seek a protective order or to otherwise safeguard or limit the disclosure of
such Confidential Information.




For purposes of this Agreement, the term "Confidential Information" shall mean
the following materials and information, concerning each party and its
respective Affiliates: (a) all proprietary information of the party or its
Affiliates, and the physical embodiments of such information; (b) all
information relating to the way the party or its Affiliates conduct its business
which is not generally known and the terms of any agreement between a party or
its Affiliate and any third party; (c) all information relating to a party's or
any Affiliate's sources of supply, marketing practices, procedures and policies,
operational planning, product development, financial data, budgets, pricing
strategies, and prospective, existing or past customer date and the physical
embodiments of all such information; and (d) this Agreement, including Exhibits
and Schedules hereto, and any other agreements and documents executed in
connection herewith. The term "Confidential Information" will not, however,
include information that can be shown to have been (i) previously known by the
other parties, (ii) in the public domain through no fault of the other parties
or any of their Affiliates, (iii) later acquired by another party from another
source if the party is not aware that such source is under an obligation to keep
such documents and information confidential; (iv) independently developed
hereafter; or (v) the Assets and the Interconnection Rights after ownership of
each is transferred to Buyer. The parties agree that the provisions of this
Section 7.1.21 shall not prohibit or restrict Buyer from disclosing this
Agreement or information related to this transaction to the Public Service
Commission of Wisconsin.




7.1.22

Affiliates. For purposes of this Agreement, the term "Affiliate" means, with
respect to any party, any person or entity which, directly or indirectly,
controls (whether through ownership of voting securities, by contract or
otherwise), is controlled by, or is under common control with, such person or
entity.




7.1.23

Public Announcements. Any public announcement, press release or similar
publicity with respect to this Agreement will be issued, if at all, at such time
and in such manner as determined by Buyer and shall acknowledge Seller as the
initial developer of the Project.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




[SIGNATURE PAGE IMMEDIATELY FOLLOWS]





Page 23 of 58




--------------------------------------------------------------------------------

WELLSBURG WIND ENERGY LLC

By: RPMA Iowa Wind Development LLC, Member

By: RPMA Wind Development LLC, Member




By /s/ Stephen F. Dryden

Stephen F. Dryden, Manager










MAGAEL, LLC




By /s/ Jeffrey C. Newman

Name: Jeffrey C. Newman

Title: Vice President










RENEWABLE POWER MARKETS ACCESS, INC.




By /s/ Stephen F. Dryden

Stephen F. Dryden, President




Stephen F. Dryden executes this Agreement individually for the sole purpose of
providing the representations and warranties contained in Section 2.2.6 of this
Agreement and the covenants of Section 1.9 of this Agreement.




/s/ Stephen F. Dryden

Stephen F. Dryden, Individually
















[SIGNATURE PAGE TO PURCHASE AGREEMENT]








Page 24 of 58




--------------------------------------------------------------------------------




List of Attachment, Schedules and Exhibits







Attachment 1 - Preliminary Project Boundary on Aerial Photograph of Site




Schedule 1.1.1 - Wind Data

Schedule 1.1.2 - Governmental Approvals

Schedule 1.1.4 - Assumed Contracts Schedule 1.5 -MISO Charges Reimbursable to
Seller

Schedule 1.6.3 - Anticipated Cost

Schedule 2.1.3 - Seller Litigation

Schedule 2.1.5 - Seller Consents Schedule 2.2.3 -RPMA Litigation

Schedule 2.2.5 - RPMA Consents

Schedule 2.2.6 - Waiver and Clarification Schedule 3.3 -Seller's Closing
Deliverables

Schedule 3.4 - Buyer's Closing Deliverables

Schedule 4.4 - Seller's Post Closing Deliverables

Exhibit A - Interconnection Assignment and Assumption Agreement

Exhibit B - Bill of Sale for Assets

Exhibit C - Assignment and Assumption Agreement for Assets

Exhibit D - Form of Opinion of Seller's Counsel

Exhibit E - MGEE Guaranty

Exhibit F - Form of Opinion of Buyer's and MGEE's Counsel








Page 25 of 58




--------------------------------------------------------------------------------

ATTACHMENT 1




Preliminary Project Boundary on Aerial Photograph of Site








Page 26 of 58




--------------------------------------------------------------------------------




[ex10_34001.jpg] [ex10_34001.jpg]








Page 27 of 58




--------------------------------------------------------------------------------

Schedule 1.1.1 - Wind Data




Provided promptly upon at signing of this Agreement on a CD -file names from the
CD are shown beneath each numbered item




Wellsburg Met tower #1 (Ruter)




1.

Wellsburg met tower 1 (Ruter) Installation sheet and 66 installation photos.




1 Wellsburg met tower #1 (5224) Installation sheet 090627

1 Installation photos Wellsburg met tower 1 (66 photos in 4 subfolders)




2.

Raw data from Met tower # 1 from date of installation through 5-31-09.




2 Wellsburg met tower #1 (5224) data 080703 through 090531 ZIP folder containing
335 RWD files




Wellsburg Met tower #2 (Freese Geerdes)




No data - expected installation date 7-9-09 - 7-15-09




Wellsburg Met tower #3 (Brunk)




1.

Wellsburg Met tower #3 (Brunk) installation sheet and 55 installation photos.




1 Wellsburg met tower #3 (0189) Installation sheet 090623

1 Installation photos Wellsburg met tower 3 (55 files in 4 subfloders)




2.

Raw data from Met tower #3 from date of installation.




2 Wellsburg met tower #3 (0189) data 090224 through 090531 ZIP folder containing
104 RWD files




There is no SODAR data from Wellsburg through 5-31-09.








Page 28 of 58




--------------------------------------------------------------------------------

Schedule 1.1.2 - Engineering Plans




1.

Site plan showing the location of turbines, roads, cables and other wind farm
improvements including aerial photo, topographic and other layers prepared by
Seller's engineers.




2.

Drawings of typical roads, entrances, and other Wind Farm improvements.




3.

One line drawing of Wind Farm electrical collection system.




4.

Substation design drawings.





Page 29 of 58




--------------------------------------------------------------------------------

Schedule 1.1.3 - Governmental Approvals




1.

FAA Determinations of No Hazard to Air Navigation for all turbines and permanent
Met tower.




2.

Grundy County Rezoning and Variances and County Zoning Special Use Permit and
Variances.




3.

Declaratory orders or waivers from the Iowa Utility Board pursuant to Section
1.1. 3.




4.

Building Permit(s) for all turbines, permanent Met towers, and other structures
in the Wind Farm.




5.

Any required road entrance permits.




6.

Any required utility, pipeline and road crossing permits.




7.

Any required haul route approvals




NOTE: Seller shall use its best efforts to provide items 4, 5, 6 and 7 at
Closing. Buyer acknowledges and agrees that some or all of items 4, 5, 6 and 7
may be delivered as Post Closing Deliverables after the Closing, but prior to
the start of construction of the Wind Farm, depending on timing of the approval
issuer's customary timeline for furnishing such approvals and availability of
construction drawings and specifications provided by Buyer's contractors, which
shall be provided to Seller not less than 45 days prior to Buyer's scheduled
start of construction. This change in timing shall not affect Seller's
obligation to bear the cost of furnishing these items.








Page 30 of 58




--------------------------------------------------------------------------------




[ex10_34002.jpg] [ex10_34002.jpg]








Page 31 of 58




--------------------------------------------------------------------------------

Schedule 1.5 - MISO Charges Reimbursable to Seller




None





Page 32 of 58




--------------------------------------------------------------------------------

Schedule 2.1.3 - Seller Litigation




None





Page 33 of 58




--------------------------------------------------------------------------------

Schedule 2.1.5 -Seller Consents




None except letter agreements attached under Schedule 2.2.6, which consents have
been obtained.








Page 34 of 58




--------------------------------------------------------------------------------

Schedule 2.2.3 - RPMA Litigation




None





Page 35 of 58




--------------------------------------------------------------------------------

Schedule 2.2.5 - RPMA Consents




None except letter agreements attached under Schedule 2.2.6, which consents have
been obtained.








Page 36 of 58




--------------------------------------------------------------------------------

Schedule 2.2.6 - Waiver




1.

Attached Letter Agreement dated October 23, 2008 entitled Modification of Right
of First Refusal in Consultant Agreement of April 1, 2008 among Stephen F.
Dryden, Renewable Power Markets Access, Inc. (including its affiliates, "RPMA")
and Iberdrola Renewable Energies USA, Ltd. (including its affiliates,
"Iberdrola").




2.

Attached Clarification Letter Agreement among Dryden, RPMA, and Iberdrola, dated
June 23, 2009.








Page 37 of 58




--------------------------------------------------------------------------------




[ex10_34003.jpg] [ex10_34003.jpg]








Page 38 of 58




--------------------------------------------------------------------------------





[ex10_34004.jpg] [ex10_34004.jpg]








Page 39 of 58




--------------------------------------------------------------------------------





[ex10_34005.jpg] [ex10_34005.jpg]








Page 40 of 58




--------------------------------------------------------------------------------





[ex10_34006.jpg] [ex10_34006.jpg]








Page 41 of 58




--------------------------------------------------------------------------------





[ex10_34007.jpg] [ex10_34007.jpg]








Page 42 of 58




--------------------------------------------------------------------------------




Schedule 3.3 - Seller's Closing Deliverables




3.3.1

Wind farm option agreements and easement agreements.




(a)

If Buyer at least 180 days prior to Closing: delivers to Seller (i) written
notice directing Seller to exercise wind farm option agreements (the "Exercise
Notice") and (ii) the Buyer's Information, then at the Closing Seller shall
perform, or shall have performed, all acts necessary to bring the Project to
Construction Ready Status, provided, the 180 day time frame to achieve
Construction Ready Status shall be extended day by day for any delays caused by
Buyer's actions or inaction.




(b)

If Buyer provides Seller with an Exercise Notice, but Buyer has not provided
Seller with Buyer's Information at least 180 days prior to Closing, Seller will
use its best efforts to deliver at Closing the items necessary to bring the
Project to Construction Ready Status. Any easement agreements and other Closing
Deliverables dependent on the 180 day time frame that Seller is unable to
deliver at Closing will be Post Closing Deliverables under Schedule 4.4, to be
delivered no more than 180 days after Buyer has provided Seller with Buyer's
Information. The 180 day time frame to achieve Construction Ready Status shall
be extended day by day for any delays caused by Buyer's actions or inaction.




(c)

If Buyer does not provide Seller with an Exercise Notice, and Seller has
provided Seller with Buyer's Information at least 180 days prior to Closing,
Seller shall deliver all wind farm option agreements, for the properties
identified on Schedule 1.1.4, as may be amended from time to time, amended to
include the form of easement agreement containing exhibits showing the location
of improvements and compensation to landowners. If Buyer subsequently provides
Seller with an Exercise Notice, Seller agrees to bring the project to
Construction Ready Status no more than 180 days after Buyer provided Seller with
the Exercise Notice, provided, Seller shall not bear any expense related to the
cost of post-closing title work, and Buyer and Seller shall reasonably cooperate
to minimize additional post-closing, out-of-pocket expenses of Seller and
post-closing time required of Seller's personnel to achieve Construction Ready
Status. The 180 day time frame to achieve Construction Ready Status shall be
extended day by day for any delays caused by Buyer's actions or inaction




(d)

If Buyer does not provide Seller with an Exercise Notice, and Seller has not
provided Seller with the Buyer's Information at least 180 days prior to Closing,
Seller will deliver at Closing wind farm option agreements for the properties
identified on Schedule 1.1.4, as may be amended from time to time, which wind
farm option agreements will be amended prior to Closing to include the form of
easement agreement, but which will not contain exhibits showing the location of
improvements and compensation to landowners. To the extent that Seller is unable
to amend wind farm option easement agreements to include exhibits showing the
location of improvements and compensation to landowners prior to Closing due to
Buyer's failure to provide Buyer's Information, Seller agrees to negotiate on
Buyer's behalf exhibits that show the location of improvements and compensation
to landowners for either amended wind farm option easement agreements or to
enter into easement agreements ("Exhibit Amendments"), determined after
consultation with Buyer. The Exhibit Amendments will be a Post Closing
Deliverable under Section 4.4, to be delivered no more than 180 days after Buyer
has provided Seller with Buyer's Information and, if easement agreements are
desired, an Exercise Notice. Seller shall not bear any expense related to the
cost of post-closing title work, and Buyer and Seller shall reasonably cooperate
to minimize additional post-closing, out-of pocket expenses of Seller and
post-closing time required of Seller's personnel to obtain the Exhibit
Amendments. The 180 day time frame to deliver Exhibit Amendments shall be
extended day by day for any delays caused by Buyer's actions or inaction.








Page 43 of 58




--------------------------------------------------------------------------------



3.3.2

A Bill of Sale in the form attached as Exhibit B.




3.3.3

The Assumption Agreement between Seller and Buyer in the form attached as
Exhibit C




3.3.4

The Engineering Plans, if Buyer's Information is provided by Buyer to Seller at
least 180 days prior to Closing; otherwise, Engineering Plans will be a
Post-Closing Deliverable to be provided to Buyer. The 180 day time frame shall
be extended day by day for any delays caused by Buyer's actions or inaction.




3.3.5

If Buyer's Information is provided by Buyer to Seller at least 180 days prior to
Closing (otherwise, the following will be Post-Closing Deliverables to be
provided to Buyer), copies of completed studies relating to the Project as
follows:




·

Avian, bat, endangered species/biologic resources studies (or determination by
Iowa DNR or qualified expert that one or more of these studies is not necessary
for the Project)

·

Microwave beam path search

·

Phase 1 environmental site assessment

·

Cultural resource review

·

Wetlands delineation

·

Preliminary soil reports based on borings at several proposed turbine sites. The
180 day time frame shall be extended day by day for any delays caused by Buyer's
actions or inaction.




3.3.6

If Buyer's Information is provided by Buyer to Seller at least 180 days prior to
Closing (otherwise, the following will be Post-Closing Deliverables to be
provided to Buyer), Survey work as necessary to prepare Exhibit B to the
Easement Agreements (individual property site plans for Easement Agreements) and
demonstrating, except for public road rights of way, contiguity of properties
and continuity of cable and road easements, and satisfying any applicable zoning
site plan requirements. The 180 day time frame shall be extended day by day for
any delays caused by Buyer's actions or inaction.




3.3.7

(a) If the parties are proceeding under paragraph 3.3.1 (a) of this Schedule,
Title Insurance Commitments or pro-forma Title Insurance Policy, in form and
substance the same as those furnished for the Top of Iowa III Wind Farm insuring
the land rights and improvements to be erected thereon, subject to reasonable
exceptions which do not materially threaten the existence or usability of the
wind farm option agreements, easement agreements, landowner documents, or
neighbor agreements involving the Project. Title insurance shall be in amounts
selected by Buyer and shall be paid for by Buyer. If title insurance is not
available, Buyer may elect to obtain an opinion of legal counsel, based on
abstract review, satisfactory to Buyer, that Buyer finds sufficient to assure
itself that the wind farm easement agreements or wind farm option agreements for
properties identified on Schedule 1.1.4 will provide land rights sufficient to
enable Buyer to construct the Project on the Site, as well as operate a wind
farm on the Site for at least 30 years.




(b) If the parties are proceeding under paragraph 3.3.1 (b) (c) or (d) of this
Schedule, the Title Insurance Commitments or pro-forma Title Insurance Policy,
delivered at Closing shall be sufficient to assure that, with regard to the wind
farm option agreements conveyed to Buyer at Closing (i) title to the subject
properties is held by the parties that executed the wind farm option agreements;
(ii) the legal descriptions used in the option agreements match those in the
county public records of real estate conveyances; (iii) and show liens and
encumbrances on the subject properties although Seller will not be required to
remove those encumbrances until easement agreements are executed. When easement
agreements are executed, Seller shall arrange for, and Buyer shall pay all
expense associated with, Title Insurance Commitments or pro-forma Title
Insurance Policy in form and substance the same as those furnished for the Top
of Iowa III Wind Farm insuring the land rights and improvements to be erected
thereon, subject to reasonable exceptions which do not materially





Page 44 of 58




--------------------------------------------------------------------------------

threaten the existence or usability of the wind farm option agreements, easement
agreements, landowner documents, or neighbor agreements involving the Project.
Title insurance shall be in amounts selected by Buyer and shall be paid for by
Buyer. If title insurance is not available, Buyer may elect to obtain an opinion
of legal counsel, based on abstract review, satisfactory to Buyer, that Buyer
finds sufficient to assure itself that the wind farm easement agreements or wind
farm option agreements for properties identified on Schedule 1.1.4 will provide
land rights sufficient to enable Buyer to construct the Project on the Site, as
well as operate a wind farm on the Site for at least 30 years.




3.3.8

Written consents of any third parties necessary to permit the valid and
effective sale, assignment, transfer and conveyance of the Assets to Buyer,
including, without limitation, the consent of the other parties to the Assumed
Contracts, if required by the terms of the Assumed Contracts.




3.3.9

Full and complete releases of all mortgages, deeds of trust, financing
statements or other evidences of security interests, liens, claims, demands or
encumbrances of whatever type or nature filed or otherwise in existence (whether
or not perfected) with respect to any of the Assets and not theretofore fully
released, terminated or otherwise satisfied of record.




3.3.10

Copies of resolutions of Seller's managers reflecting the unanimous
authorization and approval of the execution, delivery and performance of this
Agreement and the agreements, documents and instruments contemplated hereby and
the consummation of all of the transactions contemplated hereby and thereby,
duly certified as of the Closing Date by the manager of Seller.




3.3.11

Such other documents as Buyer may reasonably request for the purpose of:




(a)

Evidencing the accuracy of any of Seller's representations and warranties
pursuant to Article II of the Agreement;




(b)

Evidencing the performance by Seller of, or the compliance by Seller with, any
covenant or obligation required to be performed by Seller pursuant to the
Agreement;




(c)

Evidencing the satisfaction of any condition referred to in Section 3.3;




(d)

Facilitating the consummation or performance of any of' Seller's obligations
contemplated by the Agreement.




3.3.12

A certificate, signed by Seller and dated the Closing Date, to the effect that
the conditions contained in Section 3.5.2 and 3.5.7 have been fulfilled.





Page 45 of 58




--------------------------------------------------------------------------------

Schedule 3.4 - Buyer's Closing Deliverables




3.4.1

Payment of the Closing Payment to Seller in accordance with Section 1.6.2 of
this Agreement.




3.4.2

The Assumption Agreement between Seller and Buyer in the form attached hereto as
Exhibit C.




3.4.3

Copies of resolutions of Buyer's Managers reflecting the authorization and
approval of the execution, delivery and performance of this Agreement and the
agreements, documents and instruments contemplated hereby and the consummation
of all of the transactions contemplated hereby and thereby, duly certified as of
the Closing Date.




3.4.4.

A certificate, signed by Buyer and dated the Closing Date, to the effect that
Buyer has complied with the conditions contained in Sections 1.2.1 and 1.2.2.








Page 46 of 58




--------------------------------------------------------------------------------

Schedule 4.4 - Seller's Post Closing Deliverables




1.

Governmental Approvals deferred to Post Closing Deliverables pursuant to
Schedule 1.1.3.




2.

Seller's Closing Deliverables deferred to Post Closing Deliverables pursuant to
Schedule 3.3 delivered on the timeline provided for each in Schedule 3.3 or, if
no timeline is provided, then 180 days after Buyer's delivery of, as applicable,
Buyer's Information or the Exercise Notice. The 180 day time frame shall be
extended day by day for any delays caused by Buyer's actions or inaction.




3.

Recorded originals of As-Built Drawings of the Wind Farm Improvements (Easement
Agreement Exhibit C) located on each property in the Project Site in conformity
with the terms of the Easement Agreements. The As-Built drawings shall bear the
signature of a representative of the property owner indicating approval of the
As-Built drawing. The As-Built Drawings shall be prepared to the same standards
and include the same matters as those prepared for the Top of Iowa III Wind Farm
and shall be delivered within 9 months after the Commercial Operation of the
Project. The 9 month time frame shall be extended day by day for any delays
caused by Buyer's actions or inaction.




4.

As-Built ALTA surveys of each property in the Project Site. The ALTA surveys
shall be prepared to the same standards and include the same matters and
certification as those prepared for the Top of Iowa III Wind Farm and shall be
delivered within 9 months after the Commercial Operation of the Project. The 9
month time frame shall be extended day by day for any delays caused by Buyer's
actions or inaction.








Page 47 of 58




--------------------------------------------------------------------------------




EXHIBIT A




INTERCONNECTION ASSIGNMENT AND ASSUMPTION AGREEMENT




THIS INTERCONNECTION ASSIGNMENT AND ASSUMPTION AGREEMENT ("Agreement") made and
entered into as of the 29 day of June, 2009, by and between Renewable Power
Markets Access, Inc., a Delaware corporation ("RPMA") and MAGAEL, LLC, a
Wisconsin limited liability company ("Buyer"). For purposes of this Agreement,
RPMA and Buyer may be referred to individually as a "party" and collectively as
"parties."




RECITALS:




A.

The parties are also parties to that certain Asset Purchase Agreement dated as
of June 29, 2009 (the "Purchase Agreement"), pursuant to which Buyer has agreed
to acquire the Assets comprising the Project that will consist of a
fully-developed site for an approximately 36 MW wind-powered generating facility
and to purchase and assume the Interconnection Rights from RPMA. Capitalized
terms not defined in this Agreement shall have the meanings given them in the
Purchase Agreement.




B.

Pursuant to the terms of the Purchase Agreement, RPMA and Buyer are to enter
into an assignment and assumption agreement with respect to the Interconnection
Rights, including, without limitation, the Interconnection Application.




C.

By this Agreement, the parties desire to establish the terms of said assignment
and assumption of the Interconnection Rights, all in accordance with the terms
of the Purchase Agreement.




NOW, THEREFORE, in consideration of the Recitals and the mutual agreements set
forth herein, and in further consideration of the Purchase Agreement, the
parties agree as follows:




1.

Effective as of the date hereof, RPMA hereby sells, assigns, transfers and
conveys unto Buyer all of RPMA's right, title and interest in, to and arising
under each and all of the Interconnection Rights including, without limitation,
the Interconnection Application.




2.

Buyer hereby assumes and agrees to pursue the Interconnection Process in
conformance with Section 1.2 of the Purchase Agreement from and after the date
hereof. Any and all costs and expenses payable under any of the Interconnection
Rights shall be prorated to the date of this Agreement, with, RPMA paying all
costs and expenses attributable to the Interconnection Rights and arising on or
prior to the date of this Agreement, and Buyer paying all costs and expenses
attributable to the Interconnection Rights and arising subsequent to the date of
this Agreement; provided, however, in accordance with the provisions of Section
1.5 of the Purchase Agreement, Buyer shall reimburse RPMA for any deposits,
fees, expenses and payments of any other sort or nature, paid by RPMA to MISO as
part of the Interconnection Process, and for studies required by MISO, in
furtherance of the Interconnection Application between March 1,2009 and the date
of this Agreement. Notwithstanding anything in this Agreement or the Purchase
Agreement that may appear to be to the contrary, RPMA does not assume any
liability or obligation for any breach or default by Buyer of or under any of
the Interconnection Rights arising out of or related to any act, omission,
matter or other occurrence taken, failed to be taken or otherwise occurring or
arising after to the date hereof. Except as expressly provided in this Agreement
or the Purchase Agreement, Buyer does not assume any RPMA Retained Liabilities.
RPMA will timely and fully satisfy all RPMA Retained Liabilities, if any, as
they become due.




3.

No amendment, modification, supplement, termination or waiver of or to any
provision of this Agreement, or consent to any departure therefrom, shall be
effective unless the same shall be in writing and signed by or on behalf of the
party to be charged with the enforcement thereof. Any waiver of any





Page 48 of 58




--------------------------------------------------------------------------------

provision of this Agreement, and any consent to any departure from the terms of
any provision of this Agreement, shall be effective only in the specific
instance and for the specific purpose for which made or given, and any such
waiver shall not be deemed a waiver of future compliance with such provision and
such provision shall remain in full force and effect.




4.

RPMA shall defend, indemnify and hold Buyer harmless from and against any loss,
liability, damage, cost or expense, including, without limitation, court costs
and reasonable attorneys' fees, arising in connection with or resulting from any
breach of warranty, misrepresentation or non-fulfillment of any agreement on the
part of RPM A under this Agreement. Buyer shall defend, indemnify and hold RPMA
harmless from and against any loss, liability, damage, cost or expense,
including, without limitation, court costs and reasonable attorneys' fees,
arising in connection with or resulting from the non-fulfillment of any
agreement on the part of Buyer under this Agreement.




5.

This Agreement shall be binding upon and shall inure to the benefit of the
parties and their respective heirs, successors, legal representatives and
permitted assigns.




6.

This Agreement and the Purchase Agreement constitute the entire agreement
between the parties pertaining to the subject matters hereof and supersede all
negotiations, preliminary agreements and all prior or contemporaneous
discussions and understandings of the parties in connection with the subject
matters hereof. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first set forth above.




RENEWABLE POWER MARKETS ACCESS, INC.




By:

_________________________

Stephen F. Dryden, President







MAGAEL, LLC




By:

_________________________











Page 49 of 58




--------------------------------------------------------------------------------

EXHIBIT B




BILL OF SALE




KNOW ALL MEN BY THESE PRESENTS, that Wellsburg Wind Energy LLC, an Iowa limited
liability company ("Seller") for and in consideration of the sum of One Dollar
($1.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, hereby sells, assigns, transfers, conveys and
sets over unto MAGAEL, LLC, a Wisconsin limited liability company ("Buyer"), all
of Seller's right, title and interest in and to all of the assets, properties
and rights comprising the Project, including, without limitation, the following
assets:




(a)

true and complete copies of the Wind Data.




(b)

the Engineering Plans.




Words and phrases herein shall be construed as in the singular or plural number
and as the appropriate gender, according to the context.




All capitalized terms not otherwise defined herein shall have the meanings given
them in that certain Asset Purchase Agreement (the "Agreement") dated as of June
29, 2009, by and between Seller and Buyer.




WELLSBURG WIND ENERGY LLC







By:

________________________

Stephen F. Dryden, Manager








Page 50 of 58




--------------------------------------------------------------------------------

EXHIBIT C




ASSIGNMENT AND ASSUMPTION AGREEMENT




THIS ASSIGNMENT AND ASSUMPTION AGREEMENT ("Agreement") made and entered into as
of the _ day of ,20_, by and between Wellsburg Wind Energy, LLC, a Iowa limited
liability company ("Seller") and MAGAEL, LLC, a Wisconsin limited liability
company ("Buyer").




RECITALS:




A.

The parties are also parties to that certain Asset Purchase Agreement dated as
of June 29, 2009 (the "Purchase Agreement"), pursuant to which Buyer has agreed
to purchase certain assets of Seller. Capitalized terms not defined herein shall
have the meanings given them in the Purchase Agreement. As used in this
Agreement, the term to the best of a party's knowledge or similar terms as used
herein means that party's actual knowledge and that which that party reasonably
should have known given all the facts and circumstances.




B.

Pursuant to the terms of the Purchase Agreement, Seller and Buyer are to enter
into an assignment and assumption agreement with respect to the Governmental
Approvals and Assumed Contracts (collectively, the "Assumed Agreements").




C.

The parties desire to establish the terms of said assignment and assumption
agreement by this Agreement, all in accordance with the terms of the Purchase
Agreement.




NOW, THEREFORE, in consideration of the Recitals and the mutual agreements set
forth herein, and in further consideration of the Purchase Agreement, the
parties agree as follows:




1.

Effective as of the date hereof, Seller hereby sells, assigns, transfers and
conveys unto Buyer all of Seller's right, title and interest in, to and arising
under each and all of the Assumed Agreements.




2.

Buyer hereby assumes and agrees to perform each and all of the duties and
obligations of Seller under the Assumed Agreements from and after the date
hereof. Any and all costs and expenses payable under any of the Assumed
Agreements shall be prorated to the date of this Agreement, with Seller paying
all costs and expenses attributable to any service or use on or prior to the
date of this Agreement, and Buyer paying all costs and expenses for service or
use attributable to the period subsequent to the date of this Agreement.
Notwithstanding anything in this Agreement or the Purchase Agreement that may
appear to be to the contrary, Buyer does not assume any liability or obligation
for any breach or default by Seller of or under any of the Assumed Agreements
arising out of or related to any act, omission, matter or other occurrence
taken, failed to be taken or otherwise occurring or arising on or prior to the
date hereof and Seller shall defend, indemnify and hold Buyer harmless from and
against any and all such liabilities and obligations.




3.

No amendment, modification, supplement, termination or waiver of or to any
provision of this Agreement, or consent to any departure therefrom, shall be
effective unless the same shall be in writing and signed by or on behalf of the
party to be charged with the enforcement thereof. Any waiver of any provision of
this Agreement, and any consent to any departure from the terms of any provision
of this Agreement, shall be effective only in the specific instance and for the
specific purpose for which made or given, and any such waiver shall not be
deemed a waiver of future compliance with such provision and such provision
shall remain in full force and effect.




4.

Seller shall defend, indemnify and hold Buyer harmless from and against any
loss, liability, damage, cost or expense, including, without limitation, court
costs and attorneys' fees, arising in connection with or resulting from any
breach of warranty, misrepresentation or non-fulfillment of any agreement





Page 51 of 58




--------------------------------------------------------------------------------

on the part of Seller under this Agreement. Buyer shall defend, indemnify and
hold Seller harmless from and against any loss, liability, damage, cost or
expense, including, without limitation, court costs and attorneys' fees, arising
in connection with or resulting from the non-fulfillment of any agreement on the
part of Buyer under this Agreement.




5.

This Agreement shall be binding upon and shall inure to the benefit of the
parties and their respective heirs, successors, legal representatives and
permitted assigns.




6.

This Agreement and the Purchase Agreement constitute the entire agreement
between the parties pertaining to the subject matters hereof and supersede all
negotiations, preliminary agreements and all prior or contemporaneous
discussions and understandings of the parties in connection with the subject
matters hereof.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first set forth above.




WELLSBURG WIND ENERGY LLC







By:

________________________

Stephen F. Dryden, Manager







MAGAEL, LLC




By:

________________________








Page 52 of 58




--------------------------------------------------------------------------------

EXHIBIT D




Form of Opinion of Seller's Counsel








Page 53 of 58




--------------------------------------------------------------------------------




EXHIBIT E




Form MGEE Guaranty




GUARANTY




This Guaranty ("Guaranty") is made and given by MGE Energy, Inc., a Wisconsin
corporation ("Guarantor"), to and for the benefit of Wellsburg Wind Energy LLC,
an Iowa limited liability company, and its successors and assigns ("Wellsburg")
and Renewable Power Markets Access, Inc., a Delaware corporation, and its
successors and assigns ("RPMA," and together with Wellsburg, the "Sellers").




Guarantor irrevocably and unconditionally guarantee to Sellers the full payment,
performance and satisfaction, when and as due (whether at maturity, upon
acceleration or otherwise), of each and all of the Obligations (as that term is
defined below). The term "Obligations" means all now existing or hereafter
arising liabilities, indebtedness, duties and obligations whatsoever of payment,
performance or otherwise incurred to or otherwise owed to either Bethel or RPMA
by or from MAGAEL, LLC, a Wisconsin limited liability company ("MAGAEL") under,
pursuant to or otherwise in any way arising from, related to or connected with
that certain Purchase Agreement by and between Bethel, RPMA and MAGAEL dated of
even date herewith (as amended and restated from time to time, the "Purchase
Agreement") and/or any agreement, document or instrument contemplated by the
Purchase Agreement, including, without limitation, the Assignment and Assumption
Agreement, or the Interconnection Assignment and Assumption Agreement, as all of
those terms are defined in the Purchase Agreement (collectively, and as amended
and restated from time to time, the "Related Agreements"). This Guaranty and the
Obligations include, without limitation all losses and damages in any way
arising from, related to or connected with any breach, default or nonfulfillment
by MAGAEL under any of the Obligations. All Obligations shall conclusively be
presumed to have been created and accepted by Sellers in reliance on this
Guaranty.




This Guaranty is a continuing and absolute guarantee and is not subject to
termination by Guarantor and shall continue in full force and effect until the
full and complete payment, performance and satisfaction of all of the
Obligations.




Guarantor represents and warrants to Sellers that there are no conditions to the
effectiveness of this Guaranty, and that nothing exists to impair the
effectiveness of Guarantor's unconditional liability to Sellers under this
Guaranty, or to prevent this Guaranty from taking immediate effect as provided
in this Guaranty.




Guarantor waives any and all notices and demands whatsoever with respect to the
Obligations, MAGAEL or this Guaranty, including, without limitation: (i) notice
of acceptance of this Guaranty by Sellers; (ii) notice of the creation or
incurring of any Obligation; (iii) any notices or demands under any Obligation;
and (iv) any notice of any breach or nonfulfillment of, or default under, any
Obligation. Guarantor also waives any rights of subrogation or contribution
(whether from MAGAEL or otherwise) Guarantor might have until all of the
Obligations have been paid in full and discharged.




Sellers may proceed in the first instance under this Guaranty against Guarantor
to enforce or collect any Obligation, without first proceeding against MAGAEL or
any other person or entity, and without first resorting to any property at any
time held by Sellers as security or collateral for the payment or performance of
any of the Obligations or for the payment or performance of Guarantor's
obligations under this Guaranty. Guarantor shall pay or otherwise perform an
Obligation within five (5) business days of the demand for such payment or other
performance by Sellers.




This Guaranty is intended to be and shall be construed as an absolute,
continuing and unlimited guarantee of payment and performance. This Guaranty is
both supplemental of and additional to any other guarantee or guarantees or
indemnity or indemnities which are at any time furnished to Sellers by any
person





Page 54 of 58




--------------------------------------------------------------------------------

to secure any or all of the Obligations.




Guarantor agrees that Sellers may take or refrain from taking any and all
actions as Sellers, in their sole discretion, may from time to time deem
necessary, appropriate or advisable with respect to MAGAEL, or any of the
Obligations, without affecting this Guaranty and without any notice to or
consent of Guarantor, including, without limitation: (i) extending credit to
MAGAEL; (ii) renewing, extending, modifying or amending any of the Obligations,
including, without limitation, the time or other terms of payment of any of the
Obligations; (iii) exercising or refraining to exercise, or settling, releasing
or compromising, any claim, right, remedy or recovery of Seller against MAGAEL
or any other person responsible for or liable under any of the Obligations or
with respect to any security or collateral for any of the Obligations; and (iv)
releasing, applying or otherwise dealing with any security or collateral for any
of the Obligations in such order or manner as Sellers may select. Without
limiting the generality of the foregoing, and in addition thereto to the extent
necessary, the obligation of Guarantor under this Guaranty shall not in any
manner be affected by any of the following: (i) the failure on the part of
Sellers to realize upon, perfect any interest in, or protect any of the
Obligations or this Guaranty or any collateral or security for any of the
Obligations or this Guaranty, or to take any action with respect to any thereto;
or (ii) any impairment, modification, change, release or limitation of any of
the Obligations resulting from the operation of any present or future provision
of any bankruptcy, insolvency, debtor-creditor or any other law, rule or
regulation, or from the decision or order of any court or other applicable
authority.




Guarantor releases Sellers from any duty Sellers may otherwise have to disclose
to Guarantor any facts which Sellers may now or in the future have concerning
any Obligation or the financial condition or any other matter regarding MAGAEL
or any other person or entity who is responsible for or liable under any of the
Obligations, even if the facts would materially increase the risk of Guarantor
under this Guaranty.




Guarantor hereby acknowledges that Guarantor (i) has received a copy of this
Guaranty and of the Purchase Agreement and the Related Agreements, as the same
are in existence on this date of this Guaranty; (ii) have read and understand
this Guaranty and the Purchase and the Related Agreements, as the same are in
existence on the date of this Guaranty; and (iii) has had the opportunity to
consult with legal counsel before signing this Guaranty.




This Guaranty shall be governed by and construed in accordance with the laws of
the State of Iowa, but without regard to provisions thereof relating to choice
of law or conflicts of law. Guarantor agrees that it may be joined as a party to
any arbitration proceeding instituted pursuant to the Purchase Agreement and
that judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction.




This Guaranty is binding upon Guarantor and Guarantor's successors and assigns,
and inures to the benefit of and is enforceable by Sellers and Sellers'
respective successors and assigns. This Guaranty is not assignable by Guarantor.
Sellers may assign this Guaranty, in whole or in part, at any time without any
notice to, and without the consent or approval of, Guarantor. Words and phrases
in this Guaranty shall be construed as in the singular or plural number, and as
masculine, feminine or neuter gender according to the context. The word "person"
as used in this Guaranty includes natural persons and all forms of entities. No
waiver, amendment or modification of this Guaranty shall be effective or valid
unless made in a writing executed by Guarantor and Sellers. No failure or delay
by Sellers in exercising any right, power or remedy shall operate as a waiver
thereof. This Guaranty shall not be construed more strongly against Sellers. If
any term of this Guaranty is invalid, illegal or unenforceable, the term shall
be deemed to be amended to the extent necessary to be valid, legal and
enforceable, and all of the remaining terms shall in all events continue to be
valid and enforceable. This Guaranty, the Purchase Agreement and the Related
Agreements constitute the entire agreement among Guarantor and Sellers
pertaining to the subject matters of this Guaranty and supersede all
negotiations, preliminary agreements and all prior or contemporaneous
discussions and understandings of Guarantor and Sellers in connection with the
subject matters of this Guaranty.




EXCEPT FOR THE WARRANTIES EXPRESSLY SET FORTH IN THIS GUARANTY, GUARANTOR





Page 55 of 58




--------------------------------------------------------------------------------

MAKES NO EXPRESS WARRANTIES WHATSOEVER, AND GUARANTY HEREBY EXCLUDES AND
DISCLAIMS IN ENTIRETY ALL IMPLIED WARRANTIES WHATSOEVER, INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, OR NONINFRINGEMENT, WITH RESPECT TO THE AGREEMENT, THIS GUARANTY, OR
ANY OTHER MATTER WHATSOEVER. Notwithstanding any provision of this Agreement to
the contrary, Guarantor shall not be liable to Bethel, RPMA, or any other person
for any consequential, incidental, indirect, special, or exemplary damages of
Bethel, RPMA, or such other person directly or indirectly relating to the breach
or alleged breach of any representation, warranty, covenant, or agreement in
this Agreement, the Guaranty, or related hereto.




Dated as of June 29, 2009.




MGE ENERGY, INC.




By

___________________________

Name:

Title:





Page 56 of 58




--------------------------------------------------------------------------------




EXHIBIT F




Form of Opinion of Buyer's and MGEE's Counsel











Page 57 of 58




--------------------------------------------------------------------------------




[ex10_34008.jpg] [ex10_34008.jpg]








Page 58 of 58


